    5/3/2018
        Case 5:19-cv-00636-JGB-SP Document
                                        (2267-7
                                            unread)-Filed
                                                     grcm4908/20/19 V  PageMail
                                                           eyahoo.com -Yahoo 1 of 50 Page ID #:1575

                                                        .
                                                        ~ '                                                       l

                                     ~\
        Find                currents, photos or people                                ~'
                                                      f Back        w   ~w + r Archive               ~ Move      m Delete      Q Spam            ~.         1

        Inbox             ZZ                            Loan Payment Received                                    Yahoo/Inbox                          ...............
                                                      O _ —~ _.___..___,-___,___,,_.._...__._.d ~
                                                                                                __....._._r_.. ___—.~—.
        Unread                                                                                                           -----                                          i   Owen Q
                                                            correspondence~oewen.com           p~ Feb 26, 2017 at 8:40 PM                                                   ocwen.com
        Starred                                       .
                                                      .     To: Grcm49@Yahoo.Com                                                                                            correspo ndenceCaacwen.com
                                                                                                                                                                             y
                                                                                                                                                  ~.....................
        Drafts            tat                     ~                                        - _                                                    ` C W E'
                                                  i                                                  -
       Sent
                                              i
       Archive
                                              I
       Spam
                                              i                                                                                              i
       Trash
                                                        February 27, 2017
       Less
                                              f         Loan Number:     7140257960
                                                        Property Address:9965 McKinley St
      Views                Hide           j                              Rancho Cucamonga, CA 91730-4600
                                          i
              Photos                      a
                                          i
              Documents                   i
                                          {
                                                       Dear Glenda R Murphy:
       ~° Travel
                                          ~            OCWEN received a payment on 02/23/2017 for the amount of
              Tutorials                                $1,130.92.
                                                                                                                                         i
                                      1
                                      1
     Folders              show        r                                                                                                  j
                                                       Sincerely,
                                                                                                                                         ~
                                                                                                                                         i
                                                       OCWEN
                                      j                P.O. Box 24737                                                                    i
                                                       West Palm Beach, FL 33416-4737
                                                      (Do not send correspondence or payments to the above
                                      i                                                                    address.)
                                      i
                                                           This communication is from a debt collector attempting to
                                                                                                                        collect a
                                                                              debt;any information obtained
                                  ',                   will be used for that purpose. However, if the debt is in active
                                   1                                                                                    bankruptcy
                                                                                 orhas been discharged
                                   ~                   through bankruptcy, this communication is not intended as and                 '
                                                                                                                          does not   j
                                   i                                     constitute an attempt to collect a debt.
                                                       To Unsubscribe from these notifications please
                                                                                                                   click here

                                  1                                             h      «         y       ...



                                                      Reply, Reply All or Forward




                                                                                                               l~-~~v ~t ~i~-~I




                                                                                                                                             ~~
https://maiI. yahoo.com/d/folders/1/messages/8422
      Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 2 of 50 Page ID #:1576

      Subject: Loan Payment Received

      From:        correspondence@ocwen.com (correspondence@ocwe
                                                                        n.com)
      To:          Grcm49@Yahoo.Com;
      Date:        Monday, January 9, 2017 12:20 PM




                                                             !•




                                                              O CV~~ E N
             January 09, 2017

             Loan Number. 7140257960
             Property Address:9965 McKinley St
                              Rancho Cucamonga, CA 91730-4600




            Dear Glenda R Murphy:

            OCWEN received a payment on 01/06/2017 forthe amoun of
                                                               t $1,045           .00.

            Sincerely,


         OCWEN
         P.O. Box 24737
         West Palm Beach, FL 33416-4737
        (Do not send correspondence or payments to the above addre
                                                                   ss.)

                   This communication is from a debt collector attempting to
                                                                                collec
                   will be used for that purpose. However, if the debt is in active t a debt;any information obtained
            through bankruptcy, this communication is not intended as               bankruptcy or has been discharged
                                                                        and does not constitute an attempt to collect a debt.


~,~    .-~ I                             ..
                                                                                                               ~
                                                                                            ~: +                        9 ,..
Case  5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 3 of 50 Page ID #:1577
   5/18/2018                                                                          (61 unread)- grcm49(~yahoo.com -Yahoo Mail




                                                                                                                                                             ~~
      Find messages, documents, photos or people                                                                  ~~.~                                          ~~~{~~e
                r ,;i_;_;,~~F.                F Back          w     C~1 ~       Y Archive      n,, Move     m Dele~ Q Spam         ~                  - /v                  '

     I ~nbox                     6~               Loan Payment Received                                         Yahoo/Inbox            ~~••••••• ..            ~~ ✓ /t
                                                                                                                                                             owes 4
      Unread                                  O
                                                           correspondence~ocwen.com              ~;, Dec 7, 2076 at 8:33 AM                                  ocwen.com
      Stared                                   ~~ ~ ~.     To• Grcm49@Yahoo.Com                                                ~                             cortespondenceC~ocwen.com
                                                                                                                              ~    i...................~i    ~,
      Drafts                     t43      ~                                                                                   ~    `C W ~
                                          ~                                         ,. ~-_
      Sent                                                                                                                                                  ~ ~1 ~~
      Archive                            ~                                                                                    !                    ~~ r               L`'~.yy
                                                                                                                               E
      Spam                                ~                                                                                   ~
      Trash                                      December 07,2016                                                             ~        ~~
      ~S                                 ~      Login Number:     7140257960
                                                Properly Address: 9965 McKinley St                                                          ~'
     Views                        Hide                            Rancho Cucamonga, CA 9173 -4600

      ~ Photos                           i                                                                                    I                                           \J~C~'
                                         i                                                                                    I
      ~ Documents                        ~                                                                                    !
                                                Dear Glenda R Murphy:                                                                                  ~ ~ ~,..., +
             Travel                      ~                                                                                    ~                             '.tS~
                                                OCWEN received a payment on 72/05/2016 for the amount of                      {                             ~~
     '
     ~ Coupons                                  $1,005.85.
             Purchases                   't
      Q Tutorials                         j     Sincerely,                                                                    ~
                                         i                                                                                    i
     Folde►5                      show   ~      OCWEN
                                         1      P.O. Box 24737                                                                3
                                                West Palm Beach, FL 3s4'.c":737
                                                (Do not send correspondence cr pay^~e^:s ;^ :~~a move address.)               ,'

                                                         This communication is how a ~a~: c_. = v• z~s.^:r::ng eo collect a

                                                 willbe used forthatpuipose. Haae:s~ :`ra 7a.:sr ac!ive bankruptcy
                                                                          ornas~eer. :s~~arree
                                                 through bankruptcy, this commcr ~a~u~ .s ~~: =~:eraea as and does not
                                                                  constitute an attempt r~ ~~!scr ~ debt.
                                                 To Unsubscribe from these notificatio!:s please click j} gLe




                                                 Reply, Reply All or Forward
                                             mu~~l~tl VOfp.~ Qfi ...........~..~ ~ ~v~~~a
       Case 5:19-cv-00636-JGB-SP Document 67-7   Filed 08/20/19             Page 4 GOn
                                                                 B F117181YC8~1    of tlu
                                                                                       50n ~ AAa
                                                                                              Page
                                                                                                esgov
                                                                                                     ID #:1578




                       Mass.~ov


           OFFERED BY




          T EMPORARY OR
                        QER T~ CE~45E AI
                                         VD ~ESI
          American Home Mor
                             tgage                                                            rp., d ba
          American Brokers ~a
                              nduit
         DATE:

         og/oz/2oo7
         ORGANIZATION:

         Division of Banks

        DOCKET NUMBER:

        Zoo?oaa
        LOCATION:

        Melville, NY




      American Home Mortg
                             age Corp.,d/ b/a Ameri
      Brokers Conduit, Melvil                       can
                              le, NY -Tern   ry Order to~~Fe~~d~
      Cease and                          Desist

     COMMONWEALTH f.)F
                                                                                 MASSACH    ETTS
4+4u...,s....
              ...rM.......~   ..~...... w.r
                                           .~.... ~....._ __J J_.
                                                                  s_.r___ ` .
l~t1L/ 11
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 5 of 50 Page Page 1 of 1
                                                                         ID #:1579

Detailed History for Police Inc# #RC191360370 As of 5/28/2019 16:02:36
 Output for: G3408

Priority:3 Type:484R -THEFT FRAUD RPT
Location:9965 MCK[NLEY ST,RCC btwn CEDAR DR and OAK DR
           ~_.~~             _. ~_----      _
 Created: 05/16/2019 18:53:58 ;EC25    ~H7086
 Entered: I05/16/201918:57:10 ', EC25  'H7086'
(Dispatch: 05/16/2019 20:11:33 iEC07   fC7515 i
Enroute: 05/16/2019 20:11:33 EC07               ;C7515
Onsc
ene:     ~016/2019 20:35:28 IEC07                C7515
  Control: !05/16/2019 20:35:28 EC07  ~C7515
 ;Closed: ~OS/16/2019 22:06:51 ~MRCP26 G6212

IC: PrimeUnit:l IP15 Dispo:ClV Type:484R -THEFT FRAUD RPT
Jur:RC Group:RC Squad Area:RCS RptDist:RC033 ❑Detail

 18:53:58pdt CREATE Location:9965 MCKINLEY ST,RCC Type:484R Inf/Name:MURPHY,
                                                                                       GLENDA
                     Phone:909/329-7181 Group:RC RD:RC033 TypeDesc:THEFT FRAUD RPT LocDesc:btwn
                      CEDAR DR and OAK DR Priority:3 Response:lPAT Jur:RC LocType:S RPCont:Y
 18:57:10     ENTRY   Text:RP SYS HER MORTGAGE TITLES FOR 3 OF HER PROPERTIES WERE
                     TRANSFERD INTO A BANK NAMES WITHOUT HER KNOWING..
 18:57:10 -NPREMS Text:(none)
 18:57:26     NOMORE
19:00:17 -SELECT
 i g:OQ:21  - HOLD
20:1 l:33     DISPER    1!'15 Operator:G6212 OperNames:SECKRATER,TODD
20:11:33 -PRIU        ➢ 1'15
20:35:28      OK     !f P 1.5 Text:10-6
20:52:34    *MISC     ~ 1 ~'1 ~ Text:INTERVIEWING RP
20:52:36    *OK       ~ ~f'1~
21:02:33 *RFT         ~ ~ 6'I S Text:INQUIRY SNSMDC,MURPHY,GLENDA,,,F,OS/10/1957,,,,X,X,X„X,,,,,,,,
21:03:22     PRMPT    ~ f S'1~ Text:Preempted and dispatched to call #RC191360400
21:03:22    -HOLD       l ~'95
21:51:08     DISPER ~ R 1'15 Operator:G6212 OperNames:SECKRATER,TODD
21:51:08 -PRIU       I lI'1~
21:56:45    *ONSCN 1 19'D5
22:06:51    *CLEAR ~ 1['65 Dispo:ClV Tezt:ON 10-10-06 GLENDA WAS A VICTIM OF IDENTITY THEFT. A
                     MULTIPLE PARCEL TRANSFER(TITLE THEFT)OCCURRED FOR THREE OF HER
                     PROPERTIES. THE THEFT OCCURRED WITHOUT THE OWNER'S KNOWLEDGE
                     THROUGH FORGERY.THE THREE PROPERTIES ARE 7069 ISLE CT. RCC 91739,
                     5812 SAN SEVANE RD. RCC 91739, AND 9965 MCKINLEY ST RCC 91730. GLENDA
                     NEEDED DOCUMENTAION OF THIS TO SHOW THE JUDGE FOR APPROVAL OF
                     AN EXTENTION FOR HER LAWSUIT AGAINST THE SUSPECTS.
22:06:51   -PRIU     I lg'1~
22:06:51   -CLEAR
22:06:51   *CLOSE                                                                          •        ..

CONTACT INFO:
                                                                       _..        _ _
ni I f/Narne       v            .Phone                      InfAdd           RPCont            ;Language               IHBD/HS           IRPArmed
               _       _ .. _   ~ .___..... _. _ ... . . __ . _.. _ .... .   ___ . _   ._._ _ _ . . ._ ..... __   .__ __. ------__ .._.w__ . ~~.__ ___.___..
MURPHY,GLENDA                   909/329-7181                                 'Y


                                                                                                                                               .

                                                                                                                                 ~~
http://shr-tsd-sr052/PRD792/Html/SystemDocs/CADInterface.aspx? CMD=IHQ&QQQ=.... 5/28/2019
     Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 6 of 50 Page ID #:1580
                                                                                                                                                 Page 1 of 1
        Detailed History fo
                           x                Police Inc##RC190
                                                                              640343 A~ of
         Ontput ter: G34Q8                                                                            SJ281201916:04:03
        Prlorit~+:3 Type:~
                             30.5
        Locatlon:S812 SAN -IDENT THEFT R~'T
                                SEVAINE RD,RCC
        Cre at ed :                                         btv►n CLARK CT an
        ~__r_...    ~~ 3/i05,/ZU1917:15:12 ~E                                            d ROSS Cf
        Entered:    ..~ C  i% ~                    C2 9^      ~I1S31~
                              01917:18:39 1ECZ9
                                                        .... iI1531 ~
                               1917:58:31 ~LCQ7
       ~Enrante: 03/05/                                      ;A5192 E
                             201917:38:31 ~EC07
       f~aer~ne: ~                                           ;A3I9Z'
                      lOS1Z01918:16:481M
        Control: W ~►3/O                          RC]P10 ~G6~97'
                            S11A1918:30:20 iEC07                    ..~
                                                            ~A5192
                 w iO3/QS1201918:9E3:0
                                             2 ;MRCPIO {~G6197
                                                                     ~
     IC: PrimeUnit:1iP
                             23 Dlspo:NAT Ty
      Jar:RC Group:R                                pe:530.5 - IDENT TH
                           C $quad Area:RC3                                        EFT RPT
                                                     RptDie~RC069 ❑
                                                                                   Detail
     17:is:la~.st t~w7rE
                                     I.vcation:ss]2 SAi~T
                                     Phone:909l463-706 sEV.AINE RD,RCC Type:S30S Inf/
                                                             4                                           iN
                                     CLARK CT and RO Croup:RC RD:AC069 TypeDesc:IDE/1Na1a1e:MORPIiY,GLINDA
     17:18:39 ENTR                                            SS   C T  Pr ior it~ ► :3 R~ponse:lPAT Ju NT TIi~FT RPT LocDe~f~twn
                             Y Ur~ency:None                                                               r:RC LocType:S RP
                                                       -yR Text:RP WOULD                                                    Cont:Y
                                     REGARDING A REF                                    LYKE TO 3PBAK TO
    17:18:40 -3~LEC                                              I AND N[ORTGAGE PA                           A UEP RAF A O.
                              T                                                                  YM LN TS.                     S. WItL B~
    17:1Ss39 -NPREM
                              S Tex~(none)
    1T:18e41 NOMO
                             RE
    17:19:07 HOLD
    17:58:3        DI3PER ~ v t~'d , Ope
   17:58:31 -PR1U                                rator:G6197 OperN
                                   ,(~~                                    smes:HEENEY,JON
   17:S8:3S *ENRTE
                                  ~ ~'::~;
   18:16x48 *ONSCN
                                  ,~~ ,~3
   18:29:32 *ASSIST
                                  ~,~1.'~ Ce1Sgn:i1M3
                                                              Lo
                                 OperNamee:RESEN cation:5812 SAN SEVAINE RD, RCC
   18:30:11 *ASSIS                                            DEZ,CRYSTILYN                                   Operator:F5704
                            T ,1~,,fl CalSgn:11P
                                                         23 Loca
  18:30:20 OK                   OperNames:DEROSE, tion:5812 SAI~i SEVAINL RD, RCC
                                                                JANtES                                        Operator:G6191
                                ,~k11~.~Y.
  1$:30:34 PAMPT
  18:30s4Q PRM                  Bd g~3.~ Text:Preempted
                       PT it&                                   and dispotched to ca
                                      C~~.                                                  ll #RC190640360
  18:53:02 *CLEAR
                                ~,         Dbpo:NAT Te
                               HER TI~REE HOM xt:RP IS IN ONGOING INCIDENT W
                                                                                                           ITH FINANCE COM
                                CUMPA1vYLS ARE LS              . ALL HER HOUS
                                                          STATING SHE STILES ARE PAID OFF AND FINANCE PANY OF
                               SUBJECT IT WAS                                            L OWE$ MONEY
                                                          AC                                                Q
                               REQUESTED DOCU IVIL MATTER AND SHE UNDERSTON TEI~M. ADVL~ED
                                                             MENTATION. SHE                                    OD IT WAS. 3USi
                               SHE WA3 HAYING                                                                                  T
                                                           A HARD TIML WITHAS ACOURT DATF. ON3/15. SAE
                               UNDERSTAND HER                                            H HER LAWYFR~                       STATED
                                                             CASE SO SHE IS G                                TO TAKE AND
                               REQUESTED A RC NU                                         OIN
 18:S3:a2 -PRIU                                                 MBER FOR HER DO G TD REPRESENT HERSELF. SHE
                               ~il~s                                                           CUMENTATION.
 18:53:02 -CLEAR
 18:53:02 '~CL03E

 CONTACT I1~1F0:
            _..._ _. _._...._
 Infllvame                                    ._ ....._.. . __
                              ..........Phone                  .
 ~1VIURPHY, GLIN           __  .. _                              In~iAdd ~R ont
                   DA                -09/463-7054_.... i. '. . _ ._ _ ..Y _PC
                                                                            _. __ _... ~L
                                                                                       ` au
                                                                                          .. ~u
                                                                                             .,~.ag
                                                                                                  _ e._
                                                                                                      ...... ~ ~HBD/HiS~ ^ ~R
                                                                                                         ...`    _.....____., .~....PA  rm
                                                                                                                                     _... _..al
                                                                                                                                             ...__ ._._ ~


http:!/shrtsd-sr052I                                                                                                        .
                                                                                                                            /                      ~
                     PR         D792/Html/SystemDoc
                                                   s/CAD                   IntP~A~p '~~..^ ^* "'
                                                                                                 --
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 7 of 50 Page ID #:1581




                                                              ~~
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 8 of 50 Page ID #:1582

                                               ~~


                               ~~~




      ~,~
        , 1 /~            ;.   ~,~,~ d ~~~



             ~~..~- ~ A~ ~'~ ~
l      3~'l~
              N a~ ~
                                             ~~
      ~-/7
                                                3~~7~.~0
     ~'~~~1~ ~ ~ ~j ~
      ~~ _ ~ ~ ~~
             ~~`~'
 ~~~ _~.~
~- ~ ~~ ~ ~~D C~~~
    ~~             3~/~~




~ ~a~-
    ~~-~~~~~
       Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 9 of 50 Page ID #:1583

                                               C~~vtit~t~t LQ~n 5~~~~c n~, LLC                      1661 Worthington Road; Suite 200
                                                       vvww.ocwen.com                                     West Palm 5each, F~ 33409
                                             Helping Homeowners is What We Do!"                              Tall Frei: 800.'46.2535
     c v.+ r ~

12/29/2017                                                                                               Account Number: 7140257960


                                                                                                                                           ~~


        Glenda R Murphy                                                   Property Address: 9965 McKinley St, Rancho Cucamonga, CA
        PO Box 402                                                                                                      91730-4600
        Rancho Cucamonga, CA 91739-0402                                                      Requestor Fax Number:(909) 463-4766
                                                                                                  Borrowers) Name: Glenda R Murphy

                                                           P~4YOFF Ql10TE
                                                    VALID THROUGH 01/26/2018
Dear Requestor,




    Why We Are                A payoff quote was requested for account number: 7140257960.
                              The total amount due is $437,253.30, which will be valid through 01/26/2018.
    Sending This
       Letter
                                1. Scheduled payments should still be made on time, until the account is paid off, to avoid late
                                   charges and payments being reported as late to the credit bureaus.
                                2. Refer to the following pages for a deta'~ breakdown of this quote and for payment
                                   instructions.
    What Needs                  3. Payoff funds should be sent in one of the forms of certified funds listed here: Wire Transfer,
    To Be Done                     Cashier's Check, Certified Bank Check, Title Company Check, Money Order, Attorney's Escrow
                                   Check, MoneyGram or Western Union. Funds not remitted in one of these forms will be
                                   returned, and the payoff will not be processed.

                              Upon receipt of payoff funds, we will verify all amounts due and contact the issuer of the funds in the
                              event of any discrepancies.
      What We                   After the payoff funds have been applied and the account has been reconciled, any overpayment of
       VVIII UU               ~ i~~~u~ wiiCue rC~~~ reed i~ ine remii~er cnrougn regular mail witnm ~u uays or the receipt of the tunds.

For any questions regarding this payoff quote, the Customer Care Center may be contacted at 800.746.2936, Monday through
Friday 8 am to 9 pm and Saturday 8 am to 5 pm ET.                    '

Sincerely,          '
                     ``.~,.
Loan Servicing
Enclosure




 N MLS # 1852                                                                                                          PAYOFFFM
this communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
     ever, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
inrormational purposes only~with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.
                                                                 Page 1 of 6
        Case 5:19-cv-00636-JGB-SP
   To:190946347~66   Fro~:OCNEN
                                  Document
                                    Fax:OCi~N
                                              67-7 Filed 08/20/19      Page 10 of 50 Page ID
                                                          KOFAX~' at:UEC-14-2017 4:43 Dac:142 Page:001
                                             #:1584
             .
             ~
                                          ~cw~r~ La~~ S~rv~~irt~, L~L.C~                      16~1v+Js~rt~r~ngtonRoad,su~te~oo
                                                    w~+w.a~uvert.C~rrt                              Y'dest Palm Beach, FL 33409
                                         N~Jpin~ Hofr:eav✓~e~s Is 1Nt!at Vl/e Da!~                      Toll Free: &00.7~6.Z436

12/14/2017                                                                                        Account Number: 7140257960




         Glenda R Murphy                                             Property Address: 9965 McKinley St, Rancho Cucamonga, CA
                                                                                                                   91730-4600
                                                                                        Requestor Fax Number: {909) 463-4766
                                                                                            Borrowers) Name: Glenda R Murphy

                                                      PAYOFF QUOTE
                                               VALID THROUGH 01/10/2018

Dear Requestor,



                          A payoff quote was requested for account number: 7140257960.
    Why We Are
                          The total amount due is $436,718.44, which will be valid through 01/10/2018.
    Sending This
       Lette r
                            1. Scheduled payments should still be made on time, until the account i5 paid off, to avoid late
                               Charges and payments being reported as late to the credit bureaus.
                           2. Refer to the following pages for a detailed breakdown of this quote and for payment
                              instructions.
    What Needs             3. Payoff funds should be sent in one of the forms of certified funds listed here: Wire Transfer,
    To Be Done                Cashier's Check, Certified Bank Check, Title Company Check, Money Order, Attorney's Escrow
                              Check, MoneyGram or Western Union. Funds not remitted in one of these forms will be
                              returned, and the payoff will not be processed.

                         Upon receipt of payoff funds, we will verify all amounts due and contact the issuer of the funds in the
                         event of any discrepancies.
      What We            After the payoff funds have been applied and the account has been reconciled, any overpayment of
       ~/I~~ ~O          funds will be returned to the remitter through regular mail within 20 days of the receipt of the funds.

For any questions regarding this payoff quote, the Customer Care Center may be contacted at 800.746.2936, Monday through
Friday 8 am to 9 pm and Saturday 8 am to 5 pm ET.
Sincerely,
Loan Servicing
Enclosure




N MLS # 1852                                                                                                            PAYOFFF
This communication is from a debt collector attempting to collect a debt; any ir~formation obtained wrfl be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informatrona! purposes only with regard to our secured lien on the above referenced property. Jt is not intended as an attempt to
collect a debt from you personally.
                                                           Page 1 of 6
 Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 11 of 50 Page ID
       -°                 Ocwen Loan#:1585
                                     Servicing, LLC           1661 Worthington Road,
                                                           WWW.00WEN.COM                                                                     Suite 100
       i
       !
       ~                                                                            TM                                     West Palm Beach, FL 33409
       o c u, r N -                               Helping Homeowners ~s What We Do!
                                                                                                                             Toll Free:(800) 746-2936

       10/03/2017                                                                                                           Loan Number: 7140257960

       G LENDA R MURPHY                                                                                                           VIA First Class Mail
       PO BOX 402                                                                                                      Tracking Number: 2324320636
       RANCHO CUCAMONGA,CA 91739-0402
                                                                                                              Property Address: 9965 MCKINLEY ST
                                                                                                            RANCHO CUCAMONGA,CA 91730-4600

                       The mortgage loan payment is past due~nd the property
                                  may be referred to foreclosure
       Dear Customer(s),

       We are writing this letter in order to provide important, time-sensitive information about the past-due mortgage loan
       payment because the property is close to being referred to foreclosure.

       We want to provide this important information about the status of the account, discuss next steps, and about
       payment assistance options that may be available. This letter should be read in its entirety. It spells out, in legal
       terms, why we are moving forward with the foreclosure process.

       We are required to provide notice of the following:

       Important account information

       Please note: These amounts are subject to change. For the most current amount, please call our Customer Care Center
       at(800) 746-2936. We are available Monday-Friday 8:00 am-9:00 pm or Saturday 8:00 am-5:00 pm.

       As of 09/27/2017
          Date of the last full payment:                                                                                                  7/22/2017
          Date through which the account is paid:                                                                                       06/01/2017
          Current interest rate in effect for the loan:                                                                                         3%
          Date interest rate may next reset or adjust:                                                                                   12/01/2017
          Amount of principal obligation:                                                                                               $429,809.08

          Late fees included in reinstatement amount:                                                                                        $881.11
          Principal and Interest:                                                                                                          $2,692.53
          I nterest Arrears:                                                                                                                   $0.00
          Escrow:                                                                                                                            $718.80
          I nsufficient Funds Charges:                                                                                                         $0.00
          Fees /Expenses:                                                                                                                    $866.06
          Suspense Balance (CREDIT):                                                                                                           $0.00
          I nterest Reserve Balance (CREDIT):                                                                                                  $0.00

          Total to reinstate the loan:                                                                                                     $5,158.50




       N MLS # 1852                                                                                                                                14DYBKDC
~•ti
  s    This communication isfrom a debt collector attempting to collect a de6[,• any information obtained will be usedfor that purpose. However, if the debt is
       in active bankruptcy or hos been discharged through bankruptcy, this communication is purely provided to you for informational purposes only with
       regard to oursecured lien on the above referenced property. It is not intended as an attempt to collect a debtfrom you personally.

                                                                             Page 1 of 5                                                       2324320636
       Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 12 of 50 Page ID
                                         #:1586
                                                          UC4'V~II ~Q~r SE'CVlCflb, ~~~              16631^Jort?~ingtonRoad, Suite 100
                                                                   avww.ccwen.com                          i+~Jest Palm Beach, FL 33409
                                                         Helping Nameowners /s What VVe Do'"                    Tcil Free: 800.74o.2J36
                   _, ,. av i




            Mortgage payments on the above referenced account are past due, which has caused a default under the terms of
            the Mortgage or Deed of Trust. As of 09/30/2017, the following amounts are past due:

                                Principal and Interest                                                   $1,795.02

                                Interest Arrearage                                                            $0.00
~~ ~
                                Escrow                                                                     $479.20

                                Late Charges                                                               $836.23

                                Insufficient Funds Charges                                                    $0.00

                                Fees /Expenses                                                             $866.06

                                Suspense Balance (CREDIT)                                                     $0.01

                                Interest Reserve Balance (CREDIT)                                             $0.00

                                TOTAL DUE                                                                $3,976.50


            In order to cure the default, paymen or the entire total amou past due plus any amounts) that becomes) due in
            the interim must be received ono before 11/08/2017, at the address listed on page four of this notice. Payment
            must be received via MoneyGr , bank check, money or r or certified funds. Please be aware that, after
            acceleration of the debt, there ay be expenses and attorn s fees and costs incurred by us to enforce the terms of
            the mortgage agreement, in addi 'on to the overdue amo ton the mortgage. Any payment to reinstate the mortgage
            loan after acceleration must th efore include a       mount sufficient to cover such expenses and fees incurred.
            Payments received that are less tha           unt required to reinstate the mortgage loan will be returned, and will
            not stop any foreclosure proceedings that have begun. PRIOR TO SUBMITTING A PAYMENT, PLEASE CALL US TO
            VERIFY THE EXACT AMOUNT PAST DUE ON THE ACCOUNT.

            Failure to cure the default on or before the date specified in the notice may result in acceleration of the sums secured
            by this Security Instrument and sale of the Property. Upon acceleration, the total obligation will be immediately due
            and payable without further demand. In foreclosure proceedings, we are entitled to collect the total arrearage in
            addition to any expenses of foreclosure, including but not limited to reasonable attorney's fees and costs. A borrower
            has the right to reinstate the loan after acceleration and the right to bring a court action to assert the non-existence of
            a default or any other defense to acceleration and sale.

            We will work with bankruptcy lawyers, foreclosure defense lawyers, housing counselors, and other authorized
            representatives of our customers. However, we will only release information once written authorization has been
            obtained, as required by law.

            I n addition, a HUD counseling agency may be able to provide assistance. To locate the HUD-approved counseling
            agency, call the HUD Housing Counseling Service at 800.569.4287 or consult HUD's website at www.HUD.aov.

            Attention Servicemembers and Dependents: Servicemembers on "active duty" or "active service," or a spouse or
            dependent of such a servicemember, may be entitled to certain legal protections under the federal Servicemembers
            N MLS # 1852                                                                                           DEMAND056KDCM
            This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
            purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
            provided purely for informational purposes only with regard to our secured lien on the above referenced property. It is
            not intended as an attempt to collect a debt from you personally.

                                                                      Page 2 of 4
                                                                                           f
/   \
              ~o
    Case 5:19-cv-00636-JGB-SP Document

              O C W E N
                                 Ocwen 67-7
                                      #:1587
                                              Filed 08/20/19
                                       Loan Servicing,
                                       www.ocwen.com
                                                         C   Page 13Worthington
                                                                1661  of 50 Page         ID100
                                                                                Road,Suite
                                                                     West Palm Beach, FL 33409
                                               Helping Homeowners ~s V'      t W Do!~                   Toll Free: 800.746.2936



        10/02/2017                                                                                      Sent Via First Class Mail
                                                                                                                    2324320514
                                                                                                      Loan Number: 7140257960

         Glenda R M wPhY                           (~
                                                   /
         PO Box 402
         Rancho Cucamonga,CA 91739 04



                                                            ~--~-


                                                                                                  ~ Address: 9965 McKinley St
                                                                                                  Cucamonga, CA 91730-4600


                                                      NOTICE OF DEFAULT


        Esta notification es de suma im ortancia. Puede afectar su derecho a       jvrGar viviendo en su casa. Si no entiende su
        contenido, obtenga una tradu cion inmediatamente o contactenos              que tenemos representantes que hablan
        espanol y estan disponibles para istir.                         ~




        if you have rece9ve~ an O~d~,r of Discharge in a Chapter 7 case filed under the Bankruptcy Code of the United States,
        this notice is not intended as an attempt to collect any debt from you personally. If you have received an Order of
        Discharge in a Chapter 11, 12 or 13 bankruptcy case, this notice is not an attempt to collect apre-petition debt
        pursuant to a completed and confirmed Bankruptcy Plan. If the foregoing applies to you, this notice is sent to you only
        as a preliminary step to an "In Rem" foreclosure on the mortgage against the above-referenced property. Provisions
        may be contained within the mortgage/deed of trust that requires notice prior to foreclosure. As such, this is not an
        attempt to assert that you have any personal liability for this debt contrary to any entered Bankruptcy Order of
        Discharge.

        In addition, if you have recently filed a petition under the Bankruptcy Code, this notice has been sent to you because
        we have not been notified of your bankruptcy case. If the foregoing applies to you, it is IMPORTANT that you or your
        bankruptcy attorney contact us immediately and provide us with the following information: date and jurisdiction of
        your filing, your case number and the bankruptcy chapter number under which you have filed.




         N MLS # 1852                                                                                       DEMANDOSBKDCM
        This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
        purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
        provided purely for informational purposes only with regard to our secured lien on the above referenced property. It is
        not intended as an attempt to collect a debt from you personally.

                                                               Page 1 of 4



                                                                                               ~ /
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 14 of 50 Page ID
           __ . _...:~ ~~~        #:1588
                                           o~
                               ~b"a'r             Ocwe n Loan Servicing, LLC                  1661 Worthington Road,suite ioo
            ,Q                                              wWw.ocwen.com                           West Palm Beach, FL 33409
             °-- --
            o c w e n.                            Helping Homeowners Is What We Do.i~                  Toll Free: 800.746.2936



     Mortgage payments on the above referenced account are past due, which has caused
                                                                                          a default under the terms of
     the Mortgage or Deed of Trust. As of 09/30/2017, the following amounts are past
                                                                                     due:
                                                                                                  --
                         rP ncipal and Interest                                                   $1,795.02
                          Interest Arrearage                                                           $0.00
                         Escrow                                                                     $479.20
                                                                                                        --~
                         Late Charges                                                               $836.23
                         I Insufficient Funds Charges                                                  $0.00 j
                                    _ _           _      ---
                           Fees/Expenses                                                            $866.06
                                                                                                            __
                         Suspense Balance (CREDIT)                                                    $0.01;
                                                                                                        _ --I
                         Interest Reserve Balance (CREDIT)                                            $0.00 ;
                                                                                                   - - __ ,
                         TOTAL DUE                                                                $3,976.50

     In order to cure the default, payment for the entire total amount past due plus any amounts)
                                                                                                    that becomes) due in
    the interim must be received on or before 11/08/2017, at the address listed on page four
                                                                                                   of this notice. Payment
    must be received via MoneyGram, bank check, money order or certified funds.
                                                                                           Please be aware that, after
    acceleration of the debt, there may be expenses and attorney's fees and costs incurred
                                                                                            by us to enforce the terms of
    the mortgage agreement, in addition to the overdue amount on the mortgage. Any payment
                                                                                                to reinstate the mortgage
    loan after acceleration must therefore include an amount sufficient to cover
                                                                                      such expenses and fees incurred.
    Payments received that are less than the amount required to reinstate the mortgage lea^
                                                                                                wil! ~e r,.turned, antl grill
    not stop any foreclosure proceedings that have begun. PRIOR TO SUBMITTING A PAYMENT,
                                                                                                      PLEASE CALL US TO
    VERIFY THE EXACT AMOUNT PAST DUE ON THE ACCOUNT.

    Failure to cure the default on or before the date specified in the notice may result in acceleration
                                                                                                           of the sums secured
    by this Security Instrument and sale of the Property. Upon acceleration, the total obligation will
                                                                                                           be immediately due
    and payable without further demand. In foreclosure proceedings, we are entitled to collect
                                                                                                         the total arrearage in
    addition to any expenses of foreclosure, including but not limited to reasonable attorney's
                                                                                                    fees and costs. A borrower
    has the right to reinstate the loan after acceleration and the right to bring a court action to assert
                                                                                                           the non-existence of
    a default or any other defense to acceleration and sale.

    We will work with bankruptcy lawyers, foreclosure defense lawyers, housing counselors,
                                                                                              and other authorized
    representatives of our customers. However, we will only release information once written authorizat
                                                                                                        ion has been
    obtained, as required by law.

    In addition, a HUD counseling agency may be able to provide assistance. To locate the HUD-approved
                                                                                                           counseling
    agency, call the HUD Housing Counseling Service at 800.569.4287 or consult HUD's website at www.HUD.sov.

   Attention Servicemembers and Dependents: Servicemembers on "active duty" or "active service," or
                                                                                                               a spouse or
   dependent of such a servicemember, may be entitled to certain legal protections under the federal
                                                                                                           Servicemembers
    N MLS # 1852                                                                                       DEMAND056KDCM
   This communication is from a debt collector attempting to collect a debt; any information obtained will
                                                                                                           be used for that
   purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication
                                                                                                                          is
   provided purely for informational purposes only with regard to our secured lien on the above referenced property.
                                                                                                                       It is
   not intended as an attempt to collect a debt from you personally.

                                                             Page 2 of 4
              Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 15 of 50 Page ID
                                                #:1589
              -:~
    ~.                                     ~7crnrer~ Loan Servicing, LLC                        1661 Worthing#on Road,Suite 100
                                                     avww.ocwen.com                                   West Pa#m Beach, FL 33403
                                          Nelping~ Homeowners is What We DQE~                            To11 Free: 8061.746.2936


 09/05/2017                                                                                              Loan Number: 7140257960




           Glenda R Murphy
           PO Box 402
           Rancho Cucamonga, CA 91739-0402

                                                                                               Property Address: 9965 McKinley St
                                                                                               Rancho Cucamonga, CA 91730-4600

                                           URGENT NOTICE PER CALIFORNIA STATE LAW
                                                         AccouNT Parr DuE
Dear Customer(s),


                              We are required by California Law to send this notice regarding the account listed above. As of the
         Why Are We        ', date of this letter, we have not yet received mortgage payments for one or more months and the
                              account is past due.
         Sending This
            Letter


                            I Payment can be made using any of the methods mentioned on page 2. Mortgage assistance options
                           ', can be discussed by contacting Ocwen. If a payment has already been sent, please disregard this
         What Needs
                              notice.
         To Be Done


                            A payment can be sent by regular or overnight mail. Payments may also be made by telephone at
          I mportant        888.554.6599. Our website, www.ocwencustomers.com, is also available at your convenience.
         Instructions

If you have questions, please contact our Customer Care Center at 888.554.6599, Monday through Friday 8 am to 9 pm ET.

Sincerely,
Loan Servicing

                                                                            ~~~p•~




 N MLS # 1852                                                                                                           CADNR20M
      communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
.._,~vever, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.
                                                            Page 1 of 2
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 16 of 50 Page ID
                                  #:1590
                 ~   P.O, B£1X ~Ct3~~~
                 ~   :. _ ~ . ~ t~ta~, 4
                     ~:~~312
        ~ ~ ~~
     CALIFORNIA'

                                                                              August 11, 2017

      Glenda R Murphy
      PO Box 402
      Rancho Cucamonga, CA 91739-0402




      Loan Number: 7140257960

      Dear Homeowner:

      Ocwen Loan Servicing, LLC, your mortgage servicer, is participating in a mortgage assistance
      program, called Keep Your Home California, which helps homeowners who are struggling with
      their mortgage payments.

      Keep Your Home California is the state of California's FREE foreclosure prevention program. This
      federally funded program was established by the U.S. Department of Treasury's Hardest Hit
      Fund to provide aid to homeowners located in states most affected by the economic and
      housing downturn.

      To find out if you qualify for the assistance, you are encouraged to contact Keep Your Home
      California at 888-954-KEEP (5337). Their counselors can help determine if you meet the basic
      eligibility requirements of the program. There is no charge; homeowners will not be asked to
      pay anyfees to applyfor or receive assistance through the program.

      We have included Keep Your Home California program information for your review. Our goal is
      to help you make informed decisions regarding your home loan and to support you through this
      process. Again, please call 888-954-KEEP (5337)to apply or visit
      www.KeepYourHomeCalifornia.orp for more information about these foreclosure prevention
      programs.

      If you have questions for Ocwen Loan Servicing, LLC, please contact (800) 746-2936or visit:
      www.ocwencustomers.com.



      Sincerely,



      Keep Your Home California




                                                                          ww~f,KeepY~ur omeCalifornia.arg
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 17 of 50 Page ID
           :~. . .~ . . . .~ _,~-~7
                                  #:1591

                                                Ocwen Loan Servicing, ~~C
             }             !                                                                    1661WorthinatonRoad,SuRe100
             `"'~'~'"                                    www.ocwen.com                               West Palm Besch, FL 33x09
             ~   ~ ~ '",•""'
                          y                    Helping Homeowners Is What We Do.r~                      Toll Free:800.746,2936
      07/10/2017
                                                                                                         Sent Via First Class Mail
                                                                                                                     2321560033
                                                                                                       Loan Number: 7140257960
       Glenda R Murphy
       PO Box 402
       Rancho Cucamonga,CA 91739-04
                                    02




                                                                                          Property Address: 9965 McKinley St
                                                                                          Rancho Cucamonga, CA 91730-4600


                                                   NOTICE OF DEFAULT
     AVISO IMPORTANTE PARR PERSONAS
    Este notification es de sumo importanci
                                                    QUE HABLAN       ESPANOL:
                                               a. Puede afectar su derecho a conti
    su contenido, obtenga una traduccion                                           nuer viviendo en su case. Si no enti
                                               inmediatamente o contactenos ya que                                      ende
    espanol y estan disponibles pare asisti                                           tenemos representantes que hablan
                                            r.

                               SPECIAL NOTICE IN THE EVENT YOU HAVE
                                                                               FILED BANKRUPTCY
    If you have received-an Order of Disch
                                           arge in a Chapter 7 case filed under the Bankr
   this notice is not intended as an attempt                                               ~ ~otcy Code of the United States,
                                              to collect any debt from you personally. If
   Discharge in a Chapter 11, 12 or 13                                                        you have received an Order of
                                          bankruptcy case, this notice is not an atte
    pursuant to a completed and confirmed                                                mpt   to collect apre-petition debt
                                              Bankruptcy Plan. If the foregoing applies to
   only as a preliminary step to an "In                                                        you, this notice is sent to you
                                           Rem" foreclosure on the mortgage again
   Provisions may be contained within the                                               st the above-referenced property.
                                            mortgage/deed of trust that requires notic
   is not an attempt to assert that you have                                             e prior to foreclosure. As such, this
                                             any personal liability for this debt contrary
   of Discharge.                                                                           to any entered Bankruptcy Order

   In addition, if you have recently filed a petit
                                                   ion under the Bankruptcy Code, this notic
   we have not been notified of your bankrupt                                                  e has been sent to you because
                                                  cy case. If the foregoing applies to you, it is IMPO
   bankruptcy attorney contact us immediat                                                             RTANT that you or your
                                               ely and provide us with the following informatio
   your filing, your case number and the bankrupt                                                   n: date and jurisdiction of
                                                      cy chapter number under which you have filed
                                                                                                       .




    NMLS # 1852
   This communication is from a debt collector atte                                                     DEMANDOSBKDCM
                                                       mpting to collect a debt; any information obta
   that purpose. However, if the debt is in activ bank                                                ined  will be used for
                                                       e       ruptcy or has been discharged through
   communication is purely provided to you for informatio                                                  bankr uptcy, this
                                                             nal purposes only with regard to our secured lien
   referenced property. It is not intended as an atte                                                          on the above
                                                      mpt to collect a debt from you personally.

                                                          Page 1 of 4




                                                                                                             ~~
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 18 of 50 Page ID
                                  #:1592
           i.....................1n
                                                                                         '
                                                            Ocwen Loan Servicing LLC                      1661 WorthingtonRoad,Suite300
                                                                     www.ocwen.com                              West Pelm Beech,FL 33409
           `
           c~...........
               r. w f:.. N~                                Helping Homeowners Is What We Do.►m                     Toll Free: 800.746.2936


    Mortgage payments on the abov referenced acc
                                                                            tare past due, which has caused a default under
    the Mortgage or Deed of Trust. of 07/08/2017,                                                                           the terms of
                                                  t                          following amounts are past due:
                                     _.    ~s
                     Principal and Interest
                                                                                                              $1,795.02
                                      Interest Arrearage
                                                                                                                  $0.00
                                      Escrow
                                                                                                                $479.20
                                      Late Charges
                                                                                                                $791.35
                                  '~ Insufficient Funds Charges
                                                                                                                  $0.00
                                  '~ Fees /Expenses
                                                                                                                $756.06
                                  ~ Suspense Balance (CREDIT)
                                                                                                                  $7.77
                                      Interest Reserve Balance (CREDIT)
                                                                                                                  $0.00
                                      TOTAL DUE
                                                                                                             #3,813.86 .

   In order to cure the default, payment for the entire total
                                                              amount past due plus any amounts) that becomes) due
   the interim must be received on or before 08/16/2017, at                                                            in
                                                                the address listed on page four of this notice. Payment
   must be received via MoneyGram, bank check, money
                                                               order or certified funds. Please be aware that, after
   acceleration of the debt, there may be expenses and attorne
                                                                y's fees and costs incurred by us to enforce the terms of
   the mortgage agreement, in addition to the overdue amoun
                                                                    t on the mortgage. Any payment to reinstate the
   mortgage loan after acceleration must therefore include an
                                                                   amount sufficient to cover such expenses and fees
   incurred. Payments received that are less than the amount require
                                                                       d to reinstate the mortgage loan will be returned,
   and will not stop any foreclosure proceedings that have begun.
                                                                    PRIOR TO SUBMITTING A PAYMENT, PLEASE CALL US
   TO VERIFY THE EXACT AMOUNT PAST DUE ON THE ACCOUNT.

  Failure to cure the default on or before the date specifie
                                                               d in the notice may result in acceleration of the sums
  secured by this Security Instrument and sale of the Proper
                                                                  ty. Upon acceleration, the total obligation will be
  immediately due and payable without further demand. In foreclo
                                                                      sure proceedings, we are entitled to collect the
  total arrearage in addition to any expenses of foreclosure, includin
                                                                       g but not limited to reasonable attorney's fees
  and costs. A borrower has the right to reinstate the loan after accele
                                                                          ration and the right to bring a court action to
  assert the non-existence of a default or any other defense to acceleration
                                                                              and sale.
  We will work with bankruptcy lawyers, foreclosure defense lawyers
                                                                       , housing counselors, and other authorized
  representatives of our customers. However, we will only release
                                                                  information once written authorization has been
  obtained, as required by law.

  In addition, a HUD counseling agency may be able to provide assista
                                                                        nce. To locate the HUD-approved counseling
  agency, call the HUD Housing Counseling Service at 800.569.4287 or consult HUD's
                                                                                   website at www.HUD.aov.
  Attention Servicemembers and Dependents: Servicemembers on "active duty"
                                                                                      or "active service," or a spouse or
  dependent of such a servicemember, may be entitled to certain legal protections under
                                                                                              the federal Servicemembers
   NMLS # 1852
                                                                                                      DEMAND05BKDCM
  This communication is from a debt collector attempting to collect a debt; any inform
                                                                                          ation obtained will be used for
  that purpose. However, if the debt is in active bankruptcy or has been dischar
                                                                                          ged through bankruptcy, this
  communication is purely provided to you for informational purposes only with regard to our
                                                                                                secured lien on the above
  referenced property. It is not intended as an attempt to collect a debt from you personally.

                                                                          Page 2 of 4
                   Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 19 of 50 Page ID
                                                     #:1593
                                              Qcwen Loan Servicing y          ~N~areheretohefpyuu!
                                                                                 L~L.
                                                                                                         Call talf•free (B00)746.2936
                                                        WWWACWEN.~ONi                           M~~-Fr;s:oo~m-9:ooprr,,Sat8:00am-S:OOpm
      -._.... _......V ..                                                         ~ti~                   s~„~ s:ooam - ~;oo~m ~r
          ~ ~, ~ "~~                            Helping Homeowners rs What We Do! ~

   /08/2017                                                                                               Loan Number: 7140257960



                                                                             ~~l

            Glenda R Murphy
            PO Box 402
            Rancho Cucamonga, CA 91739-0402
                                                                                                Property Address: 9965 McKinley St
                                                                                                Rancho Cucamonga, CA 91730-4600


                             THIS ACCOUNT MAY BE ELIGIBLE FOR AN AFFORDABLE LOAN MODIFICATION PROGRAM

Dear Customer(s),

Ocwen has received notice of your Chapter 7 bankruptcy discharge. This letter is not intended and does not constitute an
attempt to collect a debt against you personally. While, because of your discharge, you are no longer personally liable for the
repayment of the loan regarding the home,the mortgage lien remains on the property despite the discharge.

                                   If there are financial difficulties, then we are here to help.
                                   No matter what the situation, there are multiple solutions we offer to help in difficult times,
                                   including, but not limited to, the following:
                                        1. Lump Sum Reinstatement
                                        2• Short-term Repayment Plan
     Why Are We
                                        3. Modification
 pending This Letter                    4. Short Sale
                                        5. Deed-in-Lieu of Foreclosure
                                   Please note, the options available may vary due to the requirements of the owner of the loan.



                                   The enclosed Request for Mortgage Assistance (RMA) including all the required documentation, by
      What Needs                   07/08/2017 or contact Sujata Rodrigues toll-free at 800.746.2936.
      To Be Done

                 '~.,,,,,~         If the account is eligible, we will look at parameters such as monthly income and housing costs,
                                   including any past due payments, and then determine a mortgage assistance program based on the
          What We
                                   situation.
             WI~~ DO

For any questions, please contact Sujata Rodrigues toll-free at 800.746.2936, Monday through Friday 8 am to 9 pm, Saturday 8
a m to S pm and Sunday 9 am to 9 pm ET.

N MLS # 1852                                                                                                                   REGSOLBKM
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to
you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an
   ~mpt to collect a debt from you personally.
                                                            Page 1 of 3
             Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 20 of 50 Page ID
                                               #:1594                   We are here to help yout
                                         Ocwen loan Servicing, I.LC                                 [ait tole-free(B00)746-2936
                                                   WWW.00WEN.COM                             Mnn fn 8:OOarn - 9:ODprrj, S:~t 8:p0am S:0(Ipm

      O C old e td                         Helping Homeowners is VllhaC We Dv! ~N                     Sun 9:O~am - 9:OOpm ET


 X5/09/2017                                                                                              Loan Number: 7140257960




         Glenda R Murphy
         PO Box 402                                                                                                                           4    ~
                                                                                                                                              ~*
         Rancho Cucamonga, CA 91739-0402
                                                                                             Property Address: 9965 McKinley St
                                                                                             Rancho Cucamonga, CA 91730-4600


                     THIS ACCOUNT MAY BE ELIGIBLE FOR AN AFFORDABLE LOAN MODIFICATION PROGRAM

Dear Customer(s),

Ocwen has received notice of your Chapter 7 bankruptcy discharge. This letter is not intended and does not constitute an
attempt to collect a debt against you personally. While, because of your discharge, you are no longer personally liable for the
repayment of the loan regarding the home,the mortgage lien remains on the property despite the discharge.

                             If there are financial difficulties, then we are here to help.
                             No matter what the situation, there are multiple solutions we offer to help in difficult times,
                             including, but not limited to, the following:
                                  1. Lump Sum Reinstatement
                                  2• Short-term Repayment Plan
     Why ACe We
                                  3.   Modification
 Sending This Letter              a. snort sale
                                 5. Deed-in-Lieu of Forec►osure
                             Please note, the options available may vary due to the requirements of the owner of the loan.



                             The enclosed Request for Mortgage Assistance (RMA) including all the required documentation, by
      What Needs             06/08/2017 or contact Sujata Rodrigues toll-free at 800.746.2936.
      To Be Done

                             If the account is eligible, we will look at parameters such as monthly income and housing costs,
                             including any past due payments, and then determine a mortgage assistance program based on the
        What We
                             situation.
          WI~~ DO

For any questions, please contact Sujata Rodrigues toll-free at 800.746.2936, Monday through Friday 8 am to 9 pm, Saturday 8
am to 5 pm and Sunday 9 am to 9 pm ET.


NMLS # 1852                                                                                                                  REGSOLBKM
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to
you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an
  'empt to collect a debt from you personally.
                                                           Page 1 of 3
                                                                                        3-814-ABT43-0002279-003-2-000-001-000-000
            Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 21 of 50 Page ID
                                              #:1595
                                         ~cwen Loan Servicing, LLC     We are hereto help                                    youj
                                                                                                       Call full-free (806)745-2836

     ~.~"~.._~_:~
                                                   www.oewE~.coM                             Mon -Fri B:OOam - 9:OOpm, Sat 8:OOam - S:OOprn
                                           Helping Har~er~wners is What bue Do!rn~                      Sun 4:Qpam - 9:OOpm Ei


 04/10/2017                                                                                              Loan Number: 7140257960




         Glenda R Murphy
         PO Box 402
         Rancho Cucamonga, CA 91739-0402

                                                                                             Property Address: 9965 McKinley St
                                                                                             Rancho Cucamonga, CA 91730-4600


                     THIS ACCOUNT MAY BE ELIGIBLE FOR AN AFFORDABLE LOAN MODIFICATION PROGRAM

Dear Customer(s),

Ocwen has received notice of your Chapter 7 bankruptcy discharge. This letter is not intended and does not constitute an
attempt to collect a debt against you personally. While, because of your discharge, you are no longer personally liable for the
repayment of the loan regarding the home,the mortgage lien remains on the property despite the discharge.

                              If there are financial difficulties, then we are here to help.
                              No matter what the situation,. there are multiple solutions we offer to help in difficult times,
             ~,,,~          , including, but not limited to, the following:
                                   1. Lump Sum Reinstatement
                                   2• Short-term Repayment Plan
     W hy Are We
                                   3. Modification
 Sending This Letter             4. snort sale
                                 S. Deed-in-Lieu of Foreclosure
                             Please note, the options available may vary due to the requirements of the owner of the loan.



                             The enclosed Request for Mortgage Assistance (RMA) including all the required documentation, by
      What Needs             05/10/2017 or contact Sujata Rodrigues toll-free at 800.746.2936.
      To Be Done

           '1,,,.~             If the account is eligible, we will look at parameters such as monthly income and housing costs,
        What We             ', including any past due payments, and then determine a mortgage assistance program based on the
                               situation.
         ~/I~~ DO


For any questions, please contact Sujata Rodrigues toll-free at 800.746.2936, Monday through Friday 8 am to 9 pm, Saturday 8
a m to 5 pm and Sunday 9 am to 9 pm ET.


N MLS # 1852                                                                                                                 REGSOLBKM
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to
you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an
attempt to collect a debt from you personally.
                                                           Page 1 of 3
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 22 of 50 Page ID
                                  #:1596
                                                                                        1661 Worthington Road, Suite 100
                                           Ocwen Loan Servicing, LLC                          West Palm Beach, FL. 33409
            ~4                                       WWW.00WEN.COM                             Toll Free:(800) 746 - 2936
            """'"" '
            U CNi E N
                                             Helping Homeowners is Whaf We Do!


    02/09/2017                                                                                      Sent Via First Class Mail
                                                                                                                 2317239496
                                                                                                  Loan Number: 7140257960

     Glenda R Murphy
     PO Box 402
     Rancho Cucamonga, CA 91739-0402




                                                                                     Property Address: 9965 McKinley St
                                                                                     Rancho Cucamonga, CA 91730-4600



                                                    NOTICE OF DEFAULT

    AVISO IMPORTANTE PARA PERSONAS QUE HABLAN ESPAIVOL:
    Esta notification es de suma importancia. Puede afectar su derecho a continuar viviendo en su casa. Si no entiende
    su contenido, obtenga una traduccion inmediatamente o contactenos ya que tenemos representantes que hablan
    espanol y estan disponibles para asistir.
    Dear Customer(s),

                                   SPECIAL NOTICE IN THE EVENT YOU HAVE FILED BANKRUPTCY

    If you have received an Order of Discharge in a Chapter 7 case filed under the Bankruptcy Code of the United States,
    this notice is not intended as an attempt to collect any debt from you personally. If you have received an Order of
    Discharge in a Chapter 11, 12 or 13 bankruptcy case, this notice is not an attempt to collect apre-petition debt
    pursuant to a completed and confirmed Bankruptcy Plan. If the foregoing applies to you, this notice is sent to you
    only as a preliminary step to an "In Rem" foreclosure on the mortgage against the above-referenced property.
    Provisions may be contained within the mortgage/deed of trust that requires notice prior to foreclosure. As such, this
    is not an attempt to assert that you have any personal liability for this debt, contrary to any entered Bankruptcy
    Order of Discharge.

    In addition, if you have recently filed a petition under the Bankruptcy Code, this notice has been sent to you because
    we have not been notified of your bankruptcy case. If the foregoing applies to you, it is IMPORTANT that you or your
    bankruptcy attorney contacts us immediately and provides us with the following information: date and jurisdiction of
    your filing, your case number and the bankruptcy chapter number under which you have filed.




    N MLS # 1852                                                                                        DEMAND056KDCM
    This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
    that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
    communication is purely provided to you for informational purposes only with regard to our secured lien on the above


                                                                           —_-
    referenced property. It is not intended as an attempt to collect a debt from you personally.


                                             ~s
S
    ~                   -- ~~ ~~ ~                       Page 1 of 4
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 23 of 50 Page ID
                                  #:1597                 1661 Worthington Road, Suite 100
                                                  Ocwen Loan Servicing, LLC                      West Palm Beach, FL. 33409
                                                           WWW.00WEN.COM
             `                                                                      -•            Toll Free:(800) 746 - 2936
                     `
             O C W E N
                                                   Helping Homeowners is Whai We
                                                                               ,
                                                                                 Do! ~~



     Mortgage payments on the above referenced account are past due, which has caused a default under the terms of
     the Mortgage or Deed of Trust. As of 02/09/2017, the following amounts are past due:


                         Principal and Interest                                                   $1,795A2'',

                         ~ Interest Arrearage                                                         $0.00
                                                                                                           i
                         Escrow                                                                    $466.82 i~

                         Late Charges                                        j                     $656J1 i~

                         Insufficient Funds Charges                         '~                        $0.00

                         Fees/Expenses                                                             $743.001
                                                                        i                                  i
                         Suspense Balance (CREDIT)                      'I                          $39.10

                         Interest Reserve Balance (CREDIT)        ~                                   $0.00;

                         TOTAL DUE `                                    i                        $3,622.45 '


    On or before 03/18/2017, payment may be remitted to us via MoneyGram, bank check, money order or certified
    funds for the entire total amount past due to the appropriate address listed at the bottom of page four of this
    notice. Any amounts) that become due in the interim must also be received.

    If the account is not brought current in a timely manner, it may result in our election to exercise our right to foreclose
    on the property. Upon acceleration, the total obligation will be immediately due and payable without further
    demand. In foreclosure proceedings, we are entitled to collect the total arrearage in addition to any expenses of
    foreclosure, including, but not limited to, reasonahle attorney's fees aid yes±s. !f ±h~ !ear has a!~~p4y b~s~
    accelerated and foreclosure proceedings have already begun, we will continue the foreclosure action (if possible).
    You may have the right to assert in court the non-existence of a default or any other defense to acceleration and
    foreclosure.

    We will work with bankruptcy lawyers, foreclosure defense lawyers, housing counselors and other authorized
    representatives of our customers. However, we will only release information once written authorization has been
    obtained, as required by law.

    After acceleration of the debt, but prior to foreclosure, the mortgage loan may be reinstated depending on the terms
    of the note and mortgage, any payments received and/or any relevant prior court order. We encourage you to
    review the provisions of the note and mortgage. Please be aware that, after acceleration of the debt, there may be
    expenses and attorney's fees and costs incurred by us to enforce the terms of the mortgage agreement, in addition
    to the overdue amount on the mortgage. Any payment to reinstate the mortgage loan after acceleration must
    therefore include an amount sufficient to cover such expenses and fees incurred. Payments received that are less
    than the amount required to reinstate the mortgage loan will be returned, and will not stop any foreclosure
    proceedings that have begun. PRIOR TO SUBMITTING A PAYMENT, PLEASE CALL US TO VERIFY THE EXACT AMOUNT
    PAST DUE ON THE ACCOUNT.

     N MLS # 1852                                                                                    DEMAND056KDCM
    This communication is from a debt collector attempting to collect a debt; any information. obtained will be used for
    that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
    communication is purely provided to you for informational purposes only with regard to our secured lien on the above
    referenced property. It is not intended as an attempt to collect a debt from you personally.

                                                              Page 2 of 4
       Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 24 of 50 Page ID
                                         #:1598

                                                      Ocwen Loan Servicing, LLC~                           Sfi6lWorthingtonRoad,Suite100
      ••~~~•••••••-•~~~•• '•                                   www.ocwen.com                                     West Palm Beach, FL 33409
      oc w e N                                       Helping Homeowners !s What We Do f~                            Toll Free:800.746.2936


                                      Please Note: There are other amounts due on this mortgage a count. Repaym
                                                                                                                  ent of these amounts is
                                      not required to reinstate the mortgage at this time; however, e account
                                                                                                              obligations under the
                                      mortgage documents must still be fulfilled.                  '

                                                           Description                                         Amount
                                     Late Charge Due
                                                                                                                                      925.99
                                     Property Valuation
                                                                                                                                       110.00
                                     Trustee Fee
                                                                                                                                      725.00
                                     Notice of Default Recording
                                                                                                                                      108.00
                                     Appt. of Substitute Trustee
                                                                                                                                      102.00
                                     Certified Mail Cost
                                                                                                                                       13.06
                                     Title Search
                                                                                                                                    1,464.00
                                     Total Other Amounts Outstanding and Due
                                                                                                                                   $3,448.05

                                     The Important Notices on the following pages should be read carefull
                                                                                                          y.


                                     If the account continues to be past due, additional colle~:tion ex enses, late
        What We                                                                                                     charges and fees may
                                     continue to accrue until the account is reinstated, as permitted nder state
                                                                                                                   and federal law.
        Will Do
 tVitin Sharma is the ersonal Relationship Manager assigned to this account
                                                                            and the design ted contact for inquiries and the
   u mission of documents as                   with the personal Relationship Manager, Nit n Sharma, call 800.746.2936, enter
 requested information and then select option 2, and then option 4. Nitin                                                         the
                                                                     If     Sharma is not a ailable, the caller will be connected
 with another member of our Home Retention Team who will be
                                                                 able to answer any questi ns.
Sincerely,
Loan Servicing
Enclosure
                                      ~~

                               ~~~

                                      !~ f ~~
                                            ' ~t,~~
                                        ~   /




 NMLS # 1852
                                                                                                                            REINSTE
This communication is from a debt collector attempting
                                                         to collect a debt; any inforrt~ation tained will be used for that
However, if the debt is in active bankruptcy or has been dischar                                                           purpose.
                                                                 ged through bankruKgtcy, thi communication is provided purely
informational purposes only with regard to our secured                                                                          for
                                                         lien on the above referenced prope . It is not intended as
collect a debt from you personally.                                                                                   an attempt to

                                                                     Page 2 of 3
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 25 of 50 Page ID
                                  #:1599
                          ~cwen Loan 5~~reec~n~, PLC           1661 Worthington Road,
                Y                                                   Y~;.ivb1r.~C' it r' G~. iv'i                                                             Suite 100
     ~-~ ~'
     o c u r_ n.                                      r~e:1:7~'ieoi:;eDh:1['i~,.S l`st13~ Jb'~ L'J                                      'A?e~t Parr. beach, FL 33409
                                                                                                                                           Tc~!! Fr~P:!~'~Q? 746-2936
     1ii~t~~~ io Foreciase

    Oc~n+sta LO~rt 52rviCi~~g, LLC ~ C3cwer }, as Serv's~er ~~~ ha
                                                                    mJ~~rta~ge Laa-:, was ~~~ right t~ ~er~cfose, You signed
    pror~lssary note secured by a mortgage or deed of trust                                                                           a
                                                                   or other security instrument. Ocwen intends to
    foreclosure on the mortgaged property in the na~~ne                                                                      initiate a
                                                                 of U.S. Sank National Association, as Truskee
    Acijustab~e R~t~ ~na~tgages Trust 2Q~7.1, P~or~~a~~ "~ss~"'h~a€a~~                                                     for MASTR
                                                                          t,~r~Ea's~~ _ ::, e;ie~ ?._~~7-`_ ";~c~~eholder"),
    Endorsement and Possession
    The Noteholder, directly or through an agent, has posses;ior~
                                                                     ~f the promi,~scry note and the chain of endorsemen
    complete.                                                                                                                     t is

     WHERE REQUIRED BY APPLICABLE LAV~i: NoteholdAr is one
                                                           arigsraal rr~o~ ;;-gee or beneficia~~ nr the assignee
     mortgage or deed of trust for the referenced loan.                                                          of the




  vM!St '.352
  rVo~'ref~gardingStrrkrue:~y: T~thePxlentvour~;i~lnalo~ita                                                                                                        14DYBE~C
                                                                             ,°ior            _~rde:%:r:b~~~              ri,~~trbiee~z;~hc<~,Ften:.~h,•~:ayaf~a;kruptr,Y
  raider Tftla 11 ~ftim .'li:i!e~ Sales Code,please be ad~•ised
                                                                       Ih r ~h.~ ,'tiff,    ,,,• sa, ar a c .. , ,; o fe~.tkom vc~~ e%tir.~r afire
  nrdischargeddebt I,Fyourfiankruptryc~.sers.s!!1(aclic•e,n                                                                                            ~eU~t~bn, ~rxst~t~tion
                                                                          oa~t,~~;<<x 7et~zrF,. r,~ •~~r~ ,~.            ~`rheA;~toma!~.:~y. Ify~auh~vP,/LfP.liP.lff}/1
  Order r~f'I7ischarge in a ~;a~~.kru~:tcy rase, arry actior.
                                                                 £raker b v t:s is `or :' ~ acre r~u~pr,,~ of ar- r~rtii~~ our
  plO~JP.fYy dnv?:S.diOCd`~Hfl?7T;l1C l0lL'COFP7'~RV                                                                           ?ier, G~terest ;n +J~e u.~dedyiirg mot[g~ed
                                                     7fi7J!1Iif.S.F'~:27,L~O~~1F7S~ -' ~y: - 7t -'(%
                                                                                           ~;'✓~a..l'. _, 5.--~"It✓Bt.~fl.)iE;'i:;
  an Dr~ier.!c>~Relref`a~n Fhn ~c;~a~nalicS(ayhasrrott;~;:n i~suerl, t~r.~;                                                        ~ .,::.3 c7~1PLlfl7lpl'CJr 4i2S2 ~30(.~
  beertp~iiffrrhrllora:rnadp•h>rerl~s~duprn this sn~ta~~a(tempt 4h _~;r: ~ar.~tr e !~ :-~a.4e ~~- ~-n;;~;--sin accof~'ar,ce ,.:y~~;~•~(an, Ifyourloanhas
                                                                      Fcc~l~„_..~=svadrli~cra_J:`r~uEa,s `i~,m~,~afi.
                                                                            Pa ~ % c~ ;
                                                                                                                                                      ~ ~ :X09134
    Case 5:19-cv-00636-JGB-SP Document
                                  ,;   67-7 Filed 08/20/19 Page 26 of 50 Page ID
                                      #:1600
       ~~~
                                     ~        ~
                                                               .~
                                                                                        .
                                                                                        ~

                        ~ ~
                                                  ~   ~    ~




                                                                                  i

    ~~         - t~~                                                          .~
                                          `~
                        J
                                                                              ~              l
                                                                    ~~             ..

                                                                    ~,       ,
                                                                             !
                                                                                        .~       ~.



                                                                         t g ~~i 5 ~~~'~~ .
                                                               T
          ~~ --1~                        ~~                                       ~~ ~~~
                                                                            ~~


                                                               Y" ' ~,~, ~~G~
                                                               ~~~ 21~ ar,
                                                                         ~~

~
                              ...r                        ~~
2/4/2018   Case 5:19-cv-00636-JGB-SP Document 67-7
                                           Deposit      Filed
                                                   Details       08/20/19 Page 27 of 50 Page ID
                                                           - chase.com
                                             #:1601

                                        CHASEf~rBUSiNESS              P rinted from Chase for Business

                                                                                                 ~~ ~3~ ~~ ~ _ Cam. ~' ~~~~



            Deposit Overview                                                                                                  in
                                                                                                                               . „              _ l
           Post date                             Total deposit                               # of checks
            Dec 11, 2017                         amount                                      deposited
                                                 $1,270.00                                   1


            Deposit Slip

           Check



               CHASE Q                                  ~~a ~^.Y,~ 7~ao2s~sso                                                            531804840
                                                                                                                                              ~~~
                CHASE ONLINE BILL PAYMENT                              PO BOX X02 ~                                                      10-31-2017
                PO BOX 15944                                           RCH CUCAMONOA CA9t789-0~102
                WILMINGTON DE 19856-594                                                                                 Yl•
                                                                                                                        Y
               (800)472.8298                                           ,a,y.f ten
                                                                                                           9N5]9001900106689000900000000



               Pey ONE THOUSAND TWO HUNDRED SEVENTY AND00/100                                                                                 Dollars

                               ~Ipl~~~ldl~l~~~d~ly~~l~u~~~ll~l~l~llh~ll~~~~l~l~~~i~l~~llii                                          $1,270.00
                               ~BPC 001 ODt 179W - 5318D48J09 OF 9
                                                                                                                              ..a.Y,~......
                ro
                ~              OCWEN LAAN SERVICING                                          }
               p,~             1661 WORTHINGTON RD                                                                   Check Void ARer 90 Days
                a              STE 100
                               WEST PALM BEAdi FL 334098493

                                                                                                               JPMorpan Chase Bs~k NA COYmbue,Ohb


                                u'S3L804B40iN x:04400003?~:                                      6585330L3n'




           Check #                               Check amount                                Account #                Routing #
           531804840                            $1,270.00                                    658533013               044000037



JPMorgan Chase Bank, N.A. Member FDIC                                 02018 JPMorgan Chase & Co.                                          Equal Opportunity Lender Q




https://secure05c.chase.com/web/auth/dashboard#/dashboard/depositAccountServicing/depositDetails/depositDetails;params=depositDetailsData                       1/1
 Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 28 of 50 Page ID
                                   #:1602
C~      SSE                                        '~
                                                    9~ ~6 ~- ~~ ooac~ ~~
                            p~
                             = ~ ~G~~7                  /~
                                                        v                          ~       '~Furs~ay, Nouembe'r 30, 2t

GLENDA R MURPHY
seat y+~u a payment using
Please review these detailthe Chase.com online service.
                          s:
Pa~►~ntent amounts 5127
                        0.00
Check number: 531804
                     840
Payment sent by Chas
                          e           ~12~0~ 7 -
Expecte~i anivat da
                       ta ~ 'Ib712o~ 7
As a o~rtesy to this cus
received the payment aft                   note the da
                           er the expected arrival date the payment was sent and the expected arrival date. If
control (e.g., mail proc                                                                                       you
                         essing 'rf the payment wa te, ~e delay may be due to factors beyondAur custome
                                                   s sent by U.S. Maif).                                     r's



   Cus~mer Information

           Customer name
                         GLENDA R MURPHY
           Address (ilne 1) PO
                               BOX 402
           Address (line 2)
                        Cliy RCH CUCAMO
                                        NGA
                       State CA
                   ZIP Code 9173
                                 9

  Transaction Infonna~on

           Payee name OCWEN LO
                                  AN SERVICING
  Payee account numbe
                      r 7140257960
        E~~yi~nent sun~un      1270.000Q
                          t
            Send On date 10/31/2017
   ExpeCfied 8~'r'ival da
                          t6 11/07/2017
        Check number 53
                               1804840




Originator Inbrmatlon

        Or~ginafior name MM
                            S
          Transaction ID 66296714
                                  52




        This proof of payment is ev                                                        ~~
                                    idence that the customer has ini
                                                                     tia
                                        ~ 2009 JPMorgan Chase 8 ted the payment described above
                                                                      Co.
       Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 29 of 50 Page ID
                                ~        #:1603
                                            ~    iy~ ~v~


C1~~~ ~~ 1                                 1~~3~"'                                            Thursday, November 30, 2017

 •      • ••

GLENDA R MURPHY
sent you a payment usin t Chase.com online service.
Please review these,.d~tails:

Payment amount. $1270.0
Check number: 531
Payment sent by Cha       on: 10/31 /201
Expected arrival date: 1/07/2017
As a caurkesy to this customer, please note the date the payment was sent and the expected arrival date. ff you
received the payment after the expected arrival date, the delay may be due to factors beyond our eustorr~~r's
control (e.g.; mail processing if the payment was sent by U.S. Mail}.




     Customer Information

           Customer name        GLENDA R MURPHY
           4d~r~s~ (line 1) P:; BQX 402
           Address (line 2)
                         City   RCH CUCAMONGA
                       State    CA
                   ZIP code 91739


   Transaction Information

                Payee name OCWEN LOAN SERVICING
   Payee account number 7140257960
          Payment amount 1 270.0000
               Send On date 10/31/2017
      Expected arrival date 1 1/07/2017
            Check number 531804840




   Originator Information

           Originator name MMS
            Transaction ID      6629671452




                                                                                                      ~~
           This proof of payment is evidence that the customer has initiatzd the payment described above
                                          O 2009 JPMorgan Chase & Co.
 Case 5:19-cv-00636-JGB-SP Document 67-7 Deposit
                                          FiledDetails
                                                 08/20/19       Page 30 of 50 Page ID
                                                       - chase.com
 2/4/2018
                 w~~~s
                                   #:1604


;~~ ;~~'                                    C~
                                                      CHASE fir BUS1 N ESS          Printed from Chase for Business

                                                                           ~~                                                                                     ~ ~~~




                 Deposit Overview                                                                                                                          .r, ~..
                                                                                                                                                           ,                          ~
                 Post date                                     Total deposit                                 # of checks
                 Dec 11, 2017                                  amount                                        deposited
                                                               $1,270.00                                     1


                  Deposit Slip

                 Check


                                                                       ~+~a ~~ T~ao2s~sso                                                                            sa~soasao
                       CHASEQ                                                                                                                                             2ssreo
                       CFWSE ONLINE 81LL PAYMENi                                     ~9pXjpQ                                                                         10-51-2017
                       PO BOX 16944                                                  Rpi cxlcAh~w~pA CA etr8iaa2
                                                                                                                                                       Y
                       WILMINQTON DE 19860-~4
                      (800}472-!1296                                                  a0kb~f 1817
                                                                                                                                            9N5]l003f001a6~]o~0f0000o000



                       Pey ONE THOUSAND TWO HUNDRED SEVEPRY AND OO/100                                                                                                      Dollars

                                              ~ Ipl~~~l~ll~l~~nl~lq~~l~n~~~ll~l~l~{16~f1~~~~lEll~uq~~llii                                                         $~ ~70.~

                                                                                                        ',                                                 8~.~..
                        ro                    easesex oo~ ao~ new - ss~ewe~o a ofs                                                                         ~ a...~~
                       ~                      dCWEN LAAN SERVICING                                                                                Check Vad After80 Gays
                       prmr                   ~'~RTHINGTON RD
                                                                                                                                                 n_     ~_
                                              WEST PALM BEACH FL 334098493
                                                                                                                                             .RMo~pan Chaos BsMc. NJ1.CWtnbia.OMo



                                              p S 3 L804840~N x:0440000 3 7~:
                                              '                                                                  6 585 330 L 3~'




                  Check #                                        Check amount                                Account#                                 Routing #
                  531804840                                     $1,270.00                                    658533013                                044000037



                                                                                      02018 JPMorgan Chase & Co.                                                      Equal Opportunity
  JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                                                   y
                                                                                                                                                                                 Z/'
                                                                                                                                                      ~/


                                                                                                                         I111C1+I7Pt'.11ICI('~Pf1(1CItI7A}AIIRTAPAf1lR=(IP_DOSIfDBtdIISData
   ~...._.n..,.,,.,.,,nr....~..,.,,   nn.../,.~..hln~~~Ml.dne-F+I+nn.rl~F/r~I.~chhnorrllrJenncilArrn~m}Ccniil~inn/!'Io
1 /31/2018   Case 5:19-cv-00636-JGB-SP Document  67-7
                                            Request       Filed
                                                    Information    08/20/19 Page 31 of 50 Page ID
                                                                - chase.com
                                                #:1605
                                                                                                                    `~

                               CHASEf~rBUSINESS
                                              Printed from Chase for Business




 Reason for request
                                           Choose one                           ~

                  Transaction number     6629671452

                     Pay-from account    BUSINESS CLASSIC (...6043)

                          Payee name     ocwen

             Payee account number or     7140257960
                             message

                        Payee address    1661 WORTHINGTON RD

                        Address line 2   STE 100

                                  City   WEST PALM BEACH

                                State    FL

                             ZIP code    334096493

                             Amount      $1,270.00

                             Send on     Oct 31, 2017

                        Scheduled on     Oct 30, 2017

                            Deliver by   Nov 7, 2017

             Delivery time and method    5 business day(s), paid by
                                         check in the mail

   Were you charged a late fee?          ~ Yes

                                              No

 Late fee amount                                                                                        (123.45)



 Comments(optional)



https                                                                               ERCHANT;returnTo=merchantBillPaym...   1/2
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 32 of 50 Page ID
                                  #:1606
                                                                                          ~~
    CHASE ~                                                                                                             ~                   '~_.-
                                                                                                                                                                        ~.~,

           Terms and Cond
                                           itions(Remitte
                                                           r and Payee):
                  * Please keep th                                                                                     _~
                                        is copy for your re
                  * The laws of a sp                          cord of the transact
                                         ecific state wi{I co                           io n
                    if the Cashier's Ch                        nsider these fund                                       _ r                                                                                     ,.
                                            eck is not cashed                         s to be "abandoned
                                                                   by a certain time                       "
                         - Please cash/d                                                                                  ..
                                             eposit this Cashie
                           prevent this from                      r' s Ch ec   k as soon as possib
                                                  occurring                                          le to
                        - In most cases,
                                              the funds will be co
                           before the "Void                          nsidered "abandon
                                                 After" Date                                   ed"
                * Placing a Stop                                                                                ` ~ ~ °~`
                                      Payment on a Ca
                        - Stop Payment                     sh ier's Check
                                             can only be plac
                          is Ic~st, stolen, or                   ed if the Cashier's
                                                destroyed                                 Check
                       - We may not re-i
                                               ssue or refund the
                          been placed unti                          funds after the st
                                                190 days after the or                        op payment has
               * Please visit a                                         ig in al ch ec k was issued
                                    Chase branch to
                 or for any other in                     report a lost, stolen
                                         formation about th                       , or de stroyed Cashier's
                                                               is item                                       Check
                                                                                                                                                                                                               `
                                                                           FOR YOUR PR
                                                                                       OT                         ECT{ON SAVE
                                                                                                                                                THIS COPY
                                                                                    CASHIER'S CH                                                                                 Customer Copy
                                                                                                 EC                                           K
                                                                                                                                                                                            9569213614
 Remitter.               GLENDA R PIt1UR                                                                                                                             09!25/201T
                                                                PHY                                                                                                  Vold after T years




Pay To Tha               OCWEN LOAN
Order Of:                                             SERVICING LLC                                                                                                                       $*"" 1,182.00 **
MB,,,o:_            _._.__~.~~__~______.
Note: For informatl
                    on   only. Comment has
                                                                           __._._____                                        Drawer. ,1pMOR
                                                                                                                                            GAN CHASE BANI
                                                                                                                                                           (~ N.A.
                                               no effect on bank's
                                                                                         paymant.                            NON NEGOTIABL
                                                                                                                                           E



           ~     CHASE                                     CHASE
                           a
                         ~-.~    ~A n
                                    r                                                                                       CHASE                                          CHASE
                         ~      G'a _-                ~
                                                      q      ~.,-
                                                                                     :~.~
                                                                                      ,a-
                                                                                                  n o ca
                                                                                                  u~ u v~~
                                                                                                                        ry ~
                                                                                                                        .c n           rr
                                                                                                                                          r                                                                  CH,
                                                  ~~
                            1   l:J :1~   ._,~ ~
                                                 ..T.       1it     ice(                                                                                 *
                                                                                                                                                         -yc            i9 c~ ~ ,~N
                                          iII    l~~                                 a~
                                                                     ~                        rJ'     ~ h °
                          .
                          ..                                                                                                     ~                                     ~
                                                                                v                                                     i11 :A:
                                                                                                                                                               ..l     v ,~ ~, ~ P~
                                                                                                                                                                       +'M ~ ~ r+
                                                                                                                                                                       7
                                   UI        -~
                                                                                                                                                                      's.p~ ~,~
                                          ~`~ ~ ~j~
                                                    RJ                                                                                                                 ~ ~~~
                                   ^",~
                                                                                                                                     'r-y
                                          ~ -~                                                                                                                 4
                                             9 ~ ~~ J                                                                                                                 O ~ ~
                                          r.~ rti ta
                                                     Cfl Y „
                                              n y.
                                                                                                              ~                                                       ~ n ~~
                                                                                                                                     r~
                                              m ,.c~                                                                                                           G
                                                        ._ -                                                                                                          ~ ?~., n
                                                                            Y                                                                       '~         ~
                                                                                                                                                               a,     n ~ ~rA
                                               :~         I'~ °~                            tom.         ,fr',:                                                       fD " e N                  /   %
                                                                                                                     bg c~i~t                                        'b y ~ r4
                                                                                                                                                                      r+~ ~~
                                                  j
                                              'r_',       ~
                                                          "'7                                           Y""         ,r+
                                                                                                                     m O~
                                                                                                                        ~, ,''7
                                                                                    zi
                                                                                    c       9CQ     LAY. fI'I n   i-.       ..                      ~e
      Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 33 of 50 Page ID
                                        #:1607
CHAS!
    ~i
                                                                                                                                  Sunday, April 8, 2018



GLENDA R MURPHY
sent you a payment using the Chase.com online service.
Please review these details:

Payment amount: $1270.00
Check number: 531804840
Payment sent by Chase on: 10/31/2017
Expected arrival date: 11/07/2017

As a courtesy to this customer, please note the date the payment was sent and the expected arrival date. If you
received the payment after the expected arrival date, the delay may be due to factors beyond our customer's
control (e.g., mail processing if the payment was sent by U.S. Mail).




   Customer Information

           Customer name GLENDA R MURPHY
            Address (line 1) PO BOX 402
            Address (line 2)
                                         City RCHCUCAMONGA
                                  State CA
                          ZIP code 91739

   Transaction Information

                   Payee name                       OCWEN LOAN SERVICING
   Payee account number 7140257960
          Payment amount 1270.0000
                 Send On date                       10/31/2017
     Expected arrival date                          11/07/2017
                Check number 531804840


           CHASES                             ~a•~~~ao2sisco                                                       sa~eoaeao
                                                                                                                       ~~
                                                          OLBIDAP MA1R1Y
           CFVSEOMJNE &LL PAYNENf                         PO BOi[~Ot                                               ~~~-~~7
           PO BOX 159M                                    Atl1 Q1C~YOMA C~ Yt]S91R
           VAIbLNC1TON DE IBBGD-WI
          (eoo)onmse                                      ,me..a,.

           pry ONE THOUSAND TWO HUNDRED SEVENT`I AND OQ~700                                             _---_-_ ~Ners

                         iii,i,lh.upd~~iii,~ihl~~.l~uhldw~~ylll~4yr~~dlii~~                                    $1,270.00
           10            66b69 BPC Y0f 0U11J90~-S9110Yb90F9
            ti           OCWEN LDAN 5ERNCING                                                           u~
           p~            1661 WORTHINGTON RD                                                       CMd~ Void ARx BO OsYe
            a            SfE 100
                         WEST PALM BEApi Fl.33x048493

                                                                                             ,mro~~pen a~u~ent.ru ca~.ro~~. a+e


                          o'S3L804840~~ ~:044000037~:                           658533033M




             ~                       _                                                                                       g          /~/


           a3      ~   ~ ~€ ~ ~           ~~ RF ~                                                      o      r.             9
       Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 34 of 50 Page ID
                                         #:1608
                                                                                         l~

CHASEi
     i
   Terms and Conditions(Remitter and Pay
                                         ee):
                Please keep this copy for your record of the tran
                                                                    saction                                                                                                                                    ~   _ ~.
              * The laws of a specific state will consider thes
                                                                e funds to be "abandoned°           ~~
                if the Cashier's Check is not cashed by a cert                                                                                                                                                            ,, ; ;4
                                                                ain time
                       Please cash/deposit this Cashier's Check as soon
                                                                            as possible to E                                                                                                                       ""
                         prevent this from occurring
                                                                                             ,,                                                                                                                ~ `;       ,~
                     - In most cases, the funds will be considered
                                                                    "abandoned"                  ~ ` ".
                         before the "Void After" Date
             * Placing a Stop Payment on a Cashier's Chec
                                                               k
                     - Stop Payment can only be placed if the Cashier'
                                                                         s Check
                        is Ic~st, stolen, or destroyed
                    - VVe may not re-issue or refund the funds after
                                                                       the stop payment has
                       been placed until 90 days after the original chec
                                                                         k was issued
             * Please visit a Chase branch to report a lost,
                                                              stolen, or destroyed Cashier's Check
               or for any other information about this item



                                                                                   FOR YOUR PROTECTION SAVE THIS
                                                                                                                                                          COPY                 Customer Copy
                                                                                         CASHIER'S CHECK
                                                                                                                                                                                                9569213614
                                                                                                                                                                    09/25/2017
                                                                                                                                                                    Void after 7 years
Remitter:           GLENDA R MURPHY


                                                                                                                                                                                            $'`* 1,182.00 **
Pay To The         OCWEN LOAN SERVICING LLC
Order Of:

Memo:___________-------_-------------------------------------                                                                   Drawer: JPMORGAN CHASE BANK
                                                                                                                                                            , N.A.
Note: For information only. Comment has no
                                                              effect o~ bank's payment.                                         NON NEGOTIABLE




         ~       CHASE              ~
                                                                      CHASE e~`                                                 CHASE ~'F~                                     CHASE                               CH,
                       ~
                      1 J ~
                                                                                                                                     _~
                      1 -'                                                                       :I'   ~1 C                          'iII ~
                      ~ ~                     ~.                 _             _                ,I"        I        -
                                                                                                                                                     _    ~:
                                                                                                                                        `.                ~
                                                                                                                                                           ~
                                            r~
                                                                                                                                                                                  n
                       ~   i    1       1
                                                                                                       ~   ~                          r'
                                                                                                                                                          W     ~         ti~ w~ ~~
                           ~,                      r      i                         -     ,.                            ~                                 ~t:   ~
                           C7                                                                                                                                            'v
                                                                                                                                                                          y.N p
                                            A
                                            LG     -`~           ~.~ ~
                                                                     CC1           ~'     ..
                                                                                                                                                     .'   ~               ~. 17 Ln, W

                                                   ~ I             ~ I II          J'1                              ~                                     k               y~               17
                                            C~1          l_      y Lf9
                                                                                                                                              ~ IJ        ~     ~         ~ "7    I,yro1
                                                                                                                                                                                           ry


                                                              .~_.
                                                          7 ~                             ,.                       ..
                                                                                                                                                                          N


                                                                                                                                    ^i-.                  ~                      ~ f~
                                                              -7n          i                   p
                                                                                               c~r             -. ~ „       ,_ ~7y .:_,.
                                                                                                                             ,rti~ t
1 /31/2018   Case 5:19-cv-00636-JGB-SP Document  67-7
                                            Request       Filed
                                                    Information    08/20/19 Page 35 of 50 Page ID
                                                                - chase.com
                                                #:1609
                                                                                                                    ..          „,~


                                     CHASEf~rBUSINESS     Printed from Chase for Business




 Reason for request
                                                       Choose one                           ~

                   Transaction number                6477177854

                       Pay-from account              BUSINESS CLASSIC (...6043)

                              Payee name             ocwen

             Payee account number or                 7140257960
                            message

                           Payee address             1661 WORTHINGTON RD

                           Address line 2            STE 100

                                         City        WEST PALM BEACH

                                       State         FL

                                  ZIP code           334096493

                                   Amount            $897.51

                                   Send on           Aug 29, 2017

                            Scheduled on             Aug 29, 2017

                                 Deliver by          Sep 6, 2017

             Delivery time and method                5 business day(s), paid by
                                                     check in the mail

  Were you charged a late fee?                       • Yes

                                                          No

 Late fee amount                                                                                                          (123.45)



 Comments(optional)

                                                                                                                           ~"
https://secure05c.chase.com/web/auth/dashboard#/da                                              urce=MERCHANT;returnTo=merchantBillPaym...   1/2
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 36 of 50 Page ID




                                                                                                     OCWEN LOAN SERVICING LLC                         JPMORGAN CHASE BANK, N.A.
                                                                                                                                                            rx
                                                                                                                                                      Dallas,
                                                                                                     ESCROW DISBURSEMENT ACCOUNT                                                                             Np. 06055967
                                                                                                     1661 WORTHINGTON ROAD -SUITE 100                 ao•aan ~ ~a
                                                                                                     VVe'ST PALM BEACH, Fl 33409
                                                                                                     1 >800-74-OCWEN
                                                                                 a
                                  #:1610




                                                                                                                                                                       DATE                                        AMOUNT
                                                                                                                                                                 u9/12/2017                          $897.51
                                                                                          PAY Eight hundred ninety seven
                                                                                                                         dollars and 51/100 ~„6~,~~~,:,,~;,~,,,,r
                                                                                '                                                                           ~dAr.~t
                                                                                             TO      Glenda R Murphy ,                                  ninrarvrn~.weeuvn     VOIC AFTER 180 DAYS
                                                                                           T~        PO Box 402;
                                                                                        ORDER        Rancho Cucamonga CA, 91739-04                                                                      `!~
                                                                                         OF                                        02                                  ~~~~~'"~
                                                                                                                                                                              AUTHORIZED SIGNATURE
                                                                               ''~....._..._.~.__~
                                                                                                                                                                 ...
                                                                                                                                                                              t..)'<..¢7 ._-L..-~~L
                                                                                                                                                                                                    f~_.__ ,..___ 7' l..i~'il57~r~D.f',_8?I"1~"'_.
                                                                                                          ~~'060 5 596 Iii' ~: i i 1300880: 6 3'` 006
                                                                                                                                                      8 304ii'
7/16/2017   Case 5:19-cv-00636-JGB-SP Document      67-7 Filed
                                         Pay bills -Schedule       08/20/19
                                                             payment - chase.com Page 37 of 50 Page ID
                                                   #:1611


                                                            Printed from Chase for Business




 Q You've scheduled a $1,100.00 payment to ocwen (7960).


  ocwen ~~960~
  Pay from                              Amount                  Send on                       Deliver by       Status
 BUSINESS CLASSIC                       $1,100.00               Jul 17, 2017                  Jul 24, 2017     Funded
(...6043)

  Memo                                  Transaction number
 9965 mckinley                          6372968921
 rancho Cucamonga
 91 730 7/201 7


 The Bill Payment and Transfers Agreement applies.
                                                                                              Total payments   Total amount

                                                                                              1                $1,100.00




                                               Earn 80,000 bonus points
                                               Power your business potential and earn
                                               80,000 bonus points when you spend $5,000
                                               in the first 3 months after account opening.
                                               Learn more >




JPMorgan Chase Bank, N.A. Member FDIC                       02017JPMorgan Chase & Co.                               Equal Opportunity Lender Q




https://secure05c.chase.com/web/auth/dashboard#/dashboard/payMultipleBills/payments/confirm                                               1/1
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 38 of 50 Page ID
       CHASE
           ! 1                    #:1612         ~ j~.                ~ f~
                                                               ~y~~ ~/f,ot~O~o~
                                                                                                        Thursday, November 30, 2017



       GLENDA R MURPHY
       sent you a payment using the Chase.com online service.
       Please review these details:

       Payment amount: 81100.00
       Check number: 510052654
       Payment sent by Chase on: 06/19/2017
       Expected arrival date: 06/26/2oi 7

       As a courre*sy to this eustome;r, pieas~ ~~ot~~, the date the payment was sent ai7c1 Che expecic d arrival sate_ If you
       received the payment after Che expected ~,rri~a~ date, the delay rr~a~/ be due tQ faciors beyond our customer's
       cor~tro- {~.g.. mail processing if the pa~~n~~nt was sent by U.S. fvlall}.




           Customer Information

                   Customer name GLENDA R MURPHY
                   Address (line 1) PO BOX 402
                   Address (line 2)
                                       Clty RCH CUCAMONGA
                                     State CA
                               ZIP code 91739

           Transaction Information

                     Payee name ocwen loan servicing
           Payee account number 740257960
                  Payment amount 1100.0000
                        Send On date 06/19/2017
             Expected arrival date 06/26/2017
                    Check number 510052654

                  CHASES                    .~b.a~noozs~eso                                 stooszssa
                                                                                            oe-iazon
                                                                                    P•


                                                                                   -- s~,~oo.00
                                                                                     6.=tea,.



                               + 54005265V CO«DOOQ 3iC              658533013•




                   ~~     9 ~~ $          ~_ +t                                      a~ j        ~
                                                    s,~oA.»~o~s ~~,~eso: Moaawns     {F '
                        Ifg i~~~~4p~~8~9 ti~! ~i
                    ~ ~€( ~!! tf€fir i}tt ~~                                         ~~

                             i i ri        ~ ~ A




          Originator Information

                  Originator name                  MMS
                    TransactionlD 6307711179




                  This proof of payment is evidence that the customer has initiated the payment described above
                                                 ~` 2009 JPMorgan Chase & Co.
5/24/2017       Case 5:19-cv-00636-JGB-SP Document 67-7 Print
                                                          Filed 08/20/19 Page 39 of 50 Page ID
                                                  #:1613
     Sub'ect:
        1     Loan PaYment Received                  ~~~                             ~              ~//    ~
                                                                                                           I
                                                                                                            J li
     From:          corresponderice@ocwen.com (correspondence@ocwen.com)

     To:            Grcm49@Yahoo.Com;

     Date:          Wednesday, May 24, 2017 1:00 PM




               May 24, 2017

               Loan Number:     7140257960
               Property Address:9965 McKinley St
                                Rancho Cucamonga, CA 91730-4600




               Dear Glenda R Murphy:

               OCWEN received a payment on 05/19/2017 for the amount of $1,130.92.


               Sincerely,


            OCWEN
           P.O. Box 24737
            West Palm Beach, FL 33416737
           (Do not send correspondence or payments to the above address.)


                      This communication is from a debt collector attempting to collect a debt;any information obtained
                      will be used for that purpose. However, if the debt is in active bankruptcy or has been discharged
               through bankruptcy, this communication is not intended as and does not constitute an attempt to collect a debt.
   To Unsubscribe from these notifications please click here




                                                                                                                   ~~


about:bl ank                                                                                                                     1/1
                                                                                                                        ~~~~^~
                                                                                                                                                                                                                                                               ~.
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 40 of 50 Page ID




                                                                                                         pap          polo         CeaWptlon           Amount         Prlecipsl     IMarest            lscron       Optional   Loh             Faas/Other Susp~eia       PrlMlptl       lsvew          Suspense
                                                                               ~Mcic/pef. " p~h                                                                                                                                                                                         Bsl~nu         Balance
                                                                               NumMr        P~ym~n!      YaymaM       Acaenedlrr                       ApplNd/        ApWieatlen    Applkatlon         Appllnelon   Produeb    Ch~rg~s         (Sao         Applkatlon   Bd~nea
                                                                                            Dua          Raoelwd      an~aetlon                        Avmad                                                                                   Deacrlptlon)
                                                                                                                      Data
                                                                                           10/012016     i1110R016                 PaymOnt               51,006.00        5385.80            f386.74 SZ33.41        ;0.00             50.00 50.00           E0.05         f~31,658.45      51,692.18       ;0.05
                                                                               1319
                                                                                                                      11/16/2016   Tax                   •51,066.           ;0.00              ;0.00 -;1,066.08     ;0.00             ;0.00 ;0.00           $0.00         f231,658.45       5626.30        50.05
                                                                                                                                   Disbursement-S
                                                                                                                                   AN
                                                                                                                                   BERNARDINO
                                                                                                                                   COUNiY
                                                                                                         11!30/2016                InvesWr BlOable           50.00          50.00        ~     f0.~ 50.00           f0.00             50.00 50.00           50.00         E23L65B.45        5626.10        50.05
                                                                                                                                   Exp Payment
                                                                               24558690    11/O1f1016    12/05/2016                Payment                51,005.95       5386.44            ;386.10 SZ33.41        SO.00             f0.00 50.00           f0.00        5231,772.01        5859.51        ;0.05
                                                                                                         12/31/2016                Interest on              511.96          50.00              f0.00 511.9fi        50.00             50.00 ;0.00          ;0.00         5231,272.01        5871.47        {0.05
                                                                                                                                   Escrow Account
                                                                                           12/012016     01/06/2017                Paymen[               53,045.00        5387.09            ;385.45 ;233.41 ~      $0.00             f0.00 ;0.00           f39.OS        f230.684.92     ;1,104.88       ;39.10
                                                                               24833427
                                                                                                                      02f13f1017   Certlfled Mall            -f6.53         50.00              50.00 50.00          SO.00             50.00 -56.53         f0A0                50.00          50.00        f0.00
                                                                                                                                   Cost
                                                                                                                      02/13/2017   Certlfled Mall            -5653          f0.00              50.00 50.00          50.00             50.00 -56.53          50.00              30.00          50.00         50.00
                                                                                                                                   Cost
                                                                                           07M32017      03/08/2017                Late Charge             -544.88          50.00              SO.W 50.00           50.00           •544.88 50.00           50.00              50.00          50.00         50.00
                                                                                                                                   Assessment
                                                                               25265807    01/01/2017    02!23/2017                Paym¢nt               51,130.92        f32V.30            5577.21   Sz33.43      f0.00             fO.W 50.00            50.00        SZ30.564.62       51,338.29      $39.10
                                                                                           02/U3/2017    03/08/2017                Payment ~             f1,130.92        5321.10            f576.41 ;233.41        50.00             30.00 ;0.00           50.00        Sz30~Z43S2       {1,571.70       ;39.10
                                                                               25388930
                                  #:1614




                                                                                                                      03/10/2017   Tax                   •51.066.05         f0.00              X0.00 -51,066.05 4 $0.00               f0.00 50.00          $0.00         5230.243.52        5505.65       539.30
                                                                                                                                   Olsbursement-5
                                                                                                                                   AN
                                                                                                                                   BERNARDINO
                                                                                                                                   COUNTY
                                                                               25651927    03/O1R017     04/07/2017                Payment               53,136.70        5321.90            5575.fi1 ;233.x1       50.00             f0.00 50.00          ;5.78          5229.921.62       5739.06        544.88
                                                                                                         04126!2017                Investor Billable         fQ00           50.00              ;0.00 50.00          f0.00             50.00 50.00           f0.00         5229.921.62       f739.06        544.88
                                                                                                                                   Exp Payment
                                                                                                                                                                                                                      --
                                                                                            OS/Ol/2017                             lah Cherpe              -544.88          50.00              50.00 50.00          50.00            504.88 50.00           50.00              50.00          50.00         SD.00
                                                                                                                                   A55essment
                                                                               26036048    04MiR017      05/19/2017                Payment               f1,13092         5322.73            §574.80 f233.41        50.00             f0.00 50.00           $0.00         5229598.91        5972.47        E~14.88
                                                                                                                                   Endlnq Balance                                                                              1   •57Afi.47   5756.06 ~                  ;229,598.91       ;972.47        y14.88
                                                                                                         ~~                   ~ ~ r~~~
                      ~-~~                                                                                                                                                                             ~%~
                                                                                NMLS # 1852                                                                                                                                      PAYHISTWFDE
                                                                               This communication isfrom a debt collector attempting to collect a debt,• any information obtained will be usedfor that purpose. However, ifthe debt is in active
                                                                               bankruptcy or has been discharged through banlcruptcy, this communication is purely provided to youfor informational purposes only with regard to our secured !den
                                                                               on the above referenced property. It is not intended as an attempt to collect a debtfrom you personally.
                                                                                                                                                             Pan^ ~ 2 of 13
                                                                                                i                      ~                                                                                     ~ ~~
                                                                                                                                      ~C~                                                                    s ~~                                                 ~..~ -,
                                                                                                                                                                                                                                                                _ ~~
Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 41 of 50 Page ID




                                                                                                                                                                                                                 Escrow         Optlonel        Late         Feas/Other Suspense      Princlpal           Escrow            Suspense
                                                                                            Data         Data         Date         Doscrlptlon              Amount          Princlpal          Interest
                                                                               Check/Ref.                                                                                                                        Appllc~tlon    Products        Charges     (See        Appllcatlon   Balance             Balance           Bel~nce
                                                                                            Payment      Payment      Assa~xd/Tr ~                          Appllad/        Applleatlon        Appllcatlon
                                                                               Number                                                                                                                                                                        Descriptb~~---~
                                                                                            Due          ReceWad      ans~ctlon                             Assessed
                                                                                                                      Date
                                                                                                                                                                                                      4386.74 SZ33.41           $0.00                 $0.00 f0.00         $0.05           $231.658.45        $1,692.18          $0.05
                                                                                1319        10/01!2016   11/1OR016            ~    Payment                     51.006.00         5385.80
                                                                                                                                                                                                          50.00 -§1,066.08      $0.00                 50.00 50.00         $0.00           5231,658.45          5626.10          50.05
                                                                                                                      11/162016    Tax                        -$1,066.08           $0.00
                                                                                                                                   Disbursement-S
                                                                                                                                   AN
                                                                                                                                   BERNAR~INO
                                                                                                                                   COUNTY
                                                                                                                                                                                                          50.00 50.00           g0.00                 80.00 80.00         $0.00           5231.658.45          4626.10           50.05
                                                                                                         11/30!2016                Investor Bllleble               50.00           50.00
                                                                                                                                   Exp Payment
                                                                                                                                                                                                                                80.00                 $0.00 50.00         50.00           5231,272.01          5859.51           ;0.05
                                                                                            11/012016    1?105/2016                Paymen[                     51,005.95         5386.44               8386.10 Sz33.41
                                                                               ~ 24558690
                                                                                                                                                                                                          50.00 511.96         ! $0.00                50.00 $0.00         $0.00           $231,272.01          4871.47           ;0.05
                                                                                                         12/31/2D16                Interest on                    531.96           $0.00
                                                                                                                                   Escrow Account
                                                                                                                                                                                                       $385.45 $233.41          $0.00                 $0.00 80.00         539.05          $230,884.92        $1,104.88          839.10
                                                                                24833427    12/012016    01/06/2017                Paymen[              ~      $1.045.00         $387.09
                                                                                                                                                                                                          50.00 50.00           80.00      '          50.00 -56.53        50.00                 50.00               $0.00        50.00
                                                                                                                      02/13/2017   Certified Mail                 -56.53           50.00
                                                                                                                                   Cost
                                                                                                                                                                                                                                g0.00                 50.00 -46.53         y0.00               ;0.00                $0.00        $0.00
                                                                                                                      02/13/2017   Certlfled Mall                 -$6.53           50.00                  40.00 $0.00
                                                                                                                                                                                           i                                                                j
                                                                                                                                   Cost
                                                                                                                                                                                                                                  _---                                                                              50.00        50.00
                                                                                                                                                                                   80.00                  ;0.0o 50.00           §0.00                •544.88 §0.00        50.00                 50.00 ~
                                                                                            02/Ol/2017   03/08/2017                 Lste Charge                  -f44.88
                                                                                                                                    Assessment                                                                                             ~,
                                                                                                                                                                                                       5577.21 ~ 1233.41        50.00                 50.00 80.00        '$000            5230,564.62         51,338.29         539.10
                                                                                25265807    Ol/O1R017    0283/2017                  Payment                    51,130.92         E32U.30
                                                                                                                                                                                                                 5233.41        50.00                 50.00 50.00          5~0.00         $230,243.52         y1,571.70         y39.10
                                                                                            02/Oi/2017   03/088017                 ~ Payment        _          §1,130.92         8321.10               5576.41
                                                                                25388930
                                  #:1615




                                                                                                                                                                                                          50.00 -f 1,066.05     $0.00                  50.00 ~ 50.00      150.00          5230,243.52          5505.65          539.10
                                                                                                                      03/108017     Tax                        -$1.066.05          $0.00
                                                                                                                                    Disbursemenb5
                                                                                                                                    AN
                                                                                                                                    BERNARDINO
                                                                                                                                    COUNTY
                                                                                                                                                                                                       $575.61 5233.41          $0.00                  $0.00 $0.00         $5.78          §229,921.62          5739.06          E44.B8
                                                                                25651927    03IO1f1017   04/078017                  Payment                    $1,136.70         $321.90
d~Lw~~~                                                                                                  0426/2017                  Investor Billable              $0.00           $0.00                  $0.00 $0.00            $0.00                 50.00 $0.00         $0.00      ~ ;229,921.62            $739.06          $44.88
                                                                                                                                    Exp Payment                                                                                                 _-
                                                                                                                                                                                                          50.00 50.00          ~ 50.00               -844.88 $0.00         $0.00                80.00               $0.00        $D.00
                                                                                            05/01/2017                              Late Charge                   -$44.88          $0.00
                                                                                                                                    Assessment
                                                                                                                                                                                                       8574.80 5233.41           80.00                80.00 80.00          50.00           5229,598.91         8972.47          544.88
                                                                                26036D48    04/012017    05/192017                  Payment                     51,130.92        S322J1                                                                    _ __
                                                                                                                                         __
                                                                                                                                                                                                                                                   -5146.47 ~ -f756.06   ~_           ~    5229,598.91         ;972.47          544.88
                                                                                                                                    Entling Balance
                                                                                                                                                                                   ~~                ~~
                                                                                 NMLS # 1852                                                                                                                                      PAYHISTWFDE
                                                                                                                                                                                                                                debt is in active
                                                                                This communication is.from a debt collector attempting to collect a debt; any information obtained will be used.for thatpurpose. However, ifthe
                                                                                                                                                                                                                                    our secured lien
                                                                                bankruptcy or has been discharged through bankruptcy, this communication is purely provided to youfor informational purposes only with regard to
                                                                                on the above referenced property. It is not intended as an attempt to collect a debtJrom you personally.
                                                                                                                                                              Page 12 of 13
 5!3/2018       Case 5:19-cv-00636-JGB-SP Document    67-7
                                             (22 unread)       Filed o.com
                                                        - grcm49evaho 08/20/19     Page 42 of 50 Page ID
                                                                           -Yahoo Mail
                                                     #:1616
                                                                                                    ~~ ~
                                                                                                                                                                                    ~ ~. L
     Find messages, documents, photos or people                               ~
                -~~.~i~~,ar,                   F Back    ~ ~ +              r Archive       ~ Move       m Delete       Q Spam   ~      ~o


      inbox                    zz                Loan Payment Received                                        Yahoo/Inbox
                                                                                                                                                        owen 4
     Unread                                ~            correspondence~ocwen.com             ~y     Feb 26, 2017 at 8:40 PM                             ocwen.com
     Starred                               ~   O        To: Grcm49@Yahoo.Com                                                     '•                     correspondence@ocv✓en.com
                                                                                                                                 ....................   y
     Drafts                    jai                                                                                                    C W E
     Sent
     Archive

     Spam
     Trash                                       February 27,2017
     ~~                                         Loan Number:     7140257960
                                                Property Address:9965 McKinley 5t
    Views                       Hide   ~                         Rancho Cucamonga, CA 91730-4600

     ~ Photos
     ~ Documents
                                                Dear Glenda R Murphy:
            Travel
                                                OCWEN received a payment on 02/23/2017 for the amount of
            Tutorials                           $1,130.92.

   Folders                     show             Sincerely,
                                       i
                                                OCWEN
                                                P.O. Box 24737
                                                West Palm Beach, FL 33416-4737
                                               (Do not send corcespondence or payments to the above address.)

                                                i.l l;E"
                                                       This communication is from a debt collector attempting to collect a
                                                                        de6t;any information o6teined
                                                 will be used for that purpose. However, if the debt is in active bankruptcy
                                                                           or has been discharged
                                                 through bankruptcy, this communication is not intended as and does not
                                                                    constitute an attempt to collect a debt.
                                                 To Unsubscribe from these notifications please click hgsg


                                                                         ~        «     y     ...




                                                Reply, Reply All or Forward




                                                                                                        ~-v~ a~,~ ~~-s~


                                                                                                                                                               .~
https:!/maiI.yahoo.com/d/folders/1/messages/8422
                                                                                                                                                                                        ~ ~~
         Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 43 of 50 Page ID
                                           #:1617

 Subject: Loan Payment Received
                                                                                    ,. ~ i
                                                                                       ,

 From:      correspondence@ocwen.com (correspondence@ocwen.com)                  ~
                                                                                  ~J
 To:        Grcm49@Yahoo.Com;

 Date:      Monday, January 9, 2017 12:20 PM




       January 09, 2017

       Loan Number:     7140257960
       Property Address:9965 McKinley St
                        Rancho Cucamonga, CA 91730600




       Dear Glenda R Murphy:

       OCWEN received a payment on 01/06/2017 for the amount of $1,045.00.


       Sincerely,


        OCWEN
       P.O. Box 24737
        West Palm Beach, FL 33416-4737
       (Do not send correspondence or payments to the above address.)


              This communication is from a debt collector attempting to collect a debt;any information obtained
              will be used for that purpose. However, if the debt is in active bankruptcy or has been discharged
       through bankruptcy, this communication is not infended as and does not constitute an attempt to collect a debt.




Fri ~ ~ ~i           r ~ ~~~ ~       f~      ~
                                            ~.       ~       f~       ~' ~ ~~~ • ~Z           ~'~    - ~o              C




                                                                                                                .~-~
 5/3/2018        Case 5:19-cv-00636-JGB-SP Document    67-7
                                              (22 unread)       Filed 08/20/19
                                                         - grcm49@yahoo.com        Page 44 of 50 Page ID
                                                                            -Yahoo Mail
                                                      #:1618

                                                                                                                                  ~              ~~/~~ /j
                                                                                                                             iii`—
                                                                                                                                                (/
       Find messages, documents, photos or people                     ~
                 ~.~ y~.;~~~           F Back      w    ~« +        r Archive       n,, Move     m Delete     0Spam          ~a



   I   inbox

       Unread
                               u           Loan Payment Received                                     Yahoo/Inbox         ........ _.
                                                                                                                                              owen Q
                                                                                                                                              ocwen.com
       Starred                                                                                                                                correspondence@ocwen.com
                                                                                                                      .....................   y
       Drafts                  iai                                                                                    `CWE'
       Sent

       Archive

       Spam

       Trash                             December 07, 2016
       Less
                                         Loan Number:      7140257960
                                         Property Address: 9965 McKinley St
   Views                        Hide                       Rancho Cucamonga, CA 91730-4600

       ~ Photos
       ~ Documents
                                         Dear Glenda R Murphy:
       as- Trevel
                                        OCWEN received a payment on 12/05/2016 for the amount of
       Q Tutorials                      $1,005.95.

   Folders                     show     Sincerely,


                                         OCWEN
                                         P.O. Box 24737
                                         West Palm Beach, FL 33416-4737
                                        (Do not send correspondence or payments to the above address.)

                                         i_; c ~
                                             This communication is from a debt collector attempting to collect a
                                                                debt;any informatfon obtained
                                         will be used for that purpose. However, ifthe debt is in active bankruptcy
                                                                   or has been discharged
                                         through bankruptcy, this communication is not intended as and does not
                                                           constitute an attempt to crollect a debt.
                                         To Unsubscribe from these notifications please click


                                                                  h       «     y     •••




                                         Reply, Reply All or Forward




https://mail.yahoo.com/d/folders/1/messages/7052                                                                                                                         ~~~
         r    v
          ~vC.C~
        Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 45 of 50 Page ID
      ~~
                                          #:1619


                                                      --v~T-                                _
             #~ lao6-a6~                                           ~~~~3~~9
                         ga~~


     ~a- —G~ -- c g MoD ~~-~t~- 6~
                                  5~ X73 ~ wc~ ~ ~i ~~
        ~ ~v ~j~ -l~?iG~ ~/G
                                                       ~~
                                           l~j~~       ~L~t,t,P~


~IJ
                                                   ~~
                                                   ~  ` /~




 r
       ~.~ ~.~ Gil jL~c..~ C-~'ti" ~,Z '~ y!•S D ~U




      ~-30~~ ~ M v'Tc~•-. e? a-J'zwa~e-~ S~a,PR, eves 30~ 7-_ o'~~`~S-cq ~~~~c-~~
     30'- I ~                °            ~csAec. `~1.S8~•o$ _ S~.c ~~-ro'~jg µoST,r,P~ 1~~~4Y




     ~~ ~ ~ ~ Nab w ~.~ ~ aa~3 ~ ~~

`~ r7 ~~N'n ~J
                                j~ ~7.~ ~ ~j ~~ ~j~
                                                               ~3

                  ~~~~



                                                               ~
                                                               ~~~
                 Case 5:19-cv-00636-JGB-SP
                                      C3cwenDocument  67-7 Filed 08/20/19 Page 46 of 50 Page ID
                                             Lean Ser#:1620
                                                     vicing, LLB          1661 Worthington Road,sutra 2av
                                            www.oc           wen.com                                        WestPalm Beech,FL 33409
      acw~r~                                 Helping Homeowners !s What We Dols'                               Tol! Free:800.746.2936
    11/16/2018
                                                                                                          Account Number: 7140257960

             Glenda R Murphy
             P O Box 402                                                                                           Property Address:     .tip,
             Rancho Cucamonga,CA 91739                                                                             9965 McKinley St           s
                                                                                                    Rancho Cucamonga, CA 91730-4600




                         FORECLOSURE HAS BEEN INITIATED'BUT THE
                                                                ACCOUNT MAY STILL QUALIFY TO AVOID
                                        FORECLOSURE IF QUICK ACTION IS UNDERTAK
                                                                                EN
  Dear Customer(s),

                             A foreclosure action has been initiated
                                                                     on the property listed above. But the acco
                             qualify to avoid foreclosure.                                                      unt may still
      Why We Are             Regardless of the present situation, Ocwe
                                                                       n is committed to working to avoid foreclos
                                                                                                                   ure.
      Sending This           An application package may have already
                                                                        been sent and received for completion and
                             Ocwen. This application package would have                                             return to
         Letter              homeowners to help them prevent fore
                                                                          included information regarding programs we
                                                                                                                        offer
                                                                    closure.

                             If the application package has not been rece
                                                                          ived or is no longer available, please contact
                             immediately at 800.746.2936 or at the address                                               Ocwen
                                                                              provided on the next page. We will send a new
   What Needs To             The application package can also be obtained                                                    copy.
                                                                           at www.ocwencustomers.com by logging into
                             client account.                                                                             the prop er
     Be Done
                            If there is a desire to be considered for a fore
                                                                             closure alternative, the application package
                            completed and returned to Ocwen, with all                                                     should be
                                                                          supporting documents, as soon as possible.
                            Once we have evaluated the information, we
                                                                            will provide advice regarding options and
                                                                                                                      next steps.
                            If a previous modification denial has been appe
       What We                                                               aled or, if consideration is being given to an appe
                            a modification denial, one can still re-apply withi                                                  al of
                                                                                n 30 days after the date of this letter.
       WI~~ DO
Our Customer Care Center can be reached
                                        at 800.746.2936. We are available Monday thro
8 am to 5 pm ET.                                                                      ugh Friday 8 am to 9 pm and Saturday
Sincerely,
Loan Servicing
Enclosures



  NMLS # 1852
 phis communication is from a debt collector                                                                                  PRSLSM
                                                attempting to collect a debt; any information
-lowever, if the debt is in active bankrupt                                                   obtained will be used for that purpose     -
                                            cy or has been discharged through bankruptcy, this
 nformatianal purposes only with regard to                                                      communication is provided purely fo
                                               our secured lien on the above referenced property.
:oflect a debt from you personally.                                                               It is not intended as an attempt to

                                                            Page 1 of 2
                 Case 5:19-cv-00636-JGB-SP
                                      QcrrvenDocument
                                              Loan Ser67-7
                                                        vicingFiled
                                                               , LLC08/20/19 166
                                                                             Page 47 of 50 Page ID
                                                      #:1621                     1 Worthington Road,Suite 100
                                              www.ocwen .com                                                    West Palm Beach, FL 33409
        dCiNCN                                 Helping Homeowners is What We Do!
                                                                                            ~                       Toll Flee:800.74fi.2936
     cs....~8/2018
                                                                                                              Account Number: 7140257960

             Glenda R Murphy
             P O Box 402                                                                                               Property Address:      ,~
             Rancho Cucamonga, CA 91739                                                                                9965 McKinley St       ~i
                                                                                                        Rancho Cucamonga, CA 91730-4600




   Dear Customer(s),

                                We have not received the 06/01/2018 thro
                                                                               ugh 09/01/2018 mortgage payment(
                                                                                                                     s).
                                 This is a legally required notice we are
                                                                          sending because the mortgage account
                                 arrears.~We would like to provide som                                             payments)is/are in
                                                                         e possible ways p avoid a foreclos re
                                 We have the right to invoke foreclos                                            acti on against the home.
        Why We Are                                                     ure based on th existing ien against
                                of the underlying mortgage co ract                                              e prop erty and the terms
                                    „~~~~                              . his letter should be read carefull
       Sending This                                             r                                           y.
                                If help is needed, the following assi
                                                                       stance options maybe available:
  ~-.-    Letter
                                     - Refinance           -Modification         -Forbearance plan            -Repayment plan
                                     - Sale                -Short sale           -Deed-in-Lieu of Foreclosure

                                1. To determine eligibility for mortgage
                                                                            assistance, a Request for Mortgage Assi
                                    must be completed and submitted to                                                   stance(RMA)form
                                                                            us. The RMA includes questions about
                                    financial situation. The completed for                                            inc  ome and current
                                                                            m can be mailed, emailed or faxed to us
                                                                                                                         at:
                                          Ema(I: rma@ocwen.com
                                                                                            Mail:
                                          Fax:     407.737.6352
                                                                                            Ocwen Loan Servicing, LLC
                                                                                            Attn: Home Retention Department
                                                                                            1661 Worthington Road,Suite 100
      What Needs                                                                            West Palm Beach, FL 33409
                               Z, If an application has not been received
       To Be Done                                                           , please download one at www.ocwen
                                   selecting the Modification Package unde                                          customers.com by
                                                                              r the "Customer Service" drop down
                                   request the package at 888.554.6599.                                               menu or call to
                                                                            Instructions in the RMA for completing it
                                   required documents should be closely                                                  and submitting all
                                                                            followed. A mpy of the RMA form should
                                                                                                                           be retained.
                              3. We can be reached at 800.746.2936
                                                                        . Enter the requested information
                                  option 4 to speak with Home Retentio                                        and select option 2,then
                                                                            n Relationship Manager, Nitln Sharma
                                  assistance options and application inst                                             ,to learn about
                                                                           ructions. If Nitin Sharma is not availabl
                                  connected with another member of                                                   e, the caller will be
                                                                        our Home Retention Team, who can ans
                                                                                                                     wer any questions.


 ~cMLS # 1852
'his communication is from a debt coll                                                                                         OPTCRM
                                         ector attempting to collect a debt; any
lowever, if the debt is in active                                                information obtained will be used for that
                                  bankruptcy or has been discharged thro                                                      purpose.
 formational purposes only with rega                                       ugh bankruptcy, this communication is prov
                                        rd to our secured lien on the above refe                                        ided purely for
ollect a debtfrom you personally.                                                 renced property. It is not intended as
                                                                                                                         an attempt to
                                                                                                                            C
                                                              Page 1 of 4
        !^~ }
                 Case 5:19-cv-00636-JGB-SP
                                      C)cwertDocument
                                              Loan Serv67-7   Filed 08/20/19 Page 48 of 50 Page ID
          ~      t
                                                       i+ci ng, LLC
                                                      #:1622                1661 Worthington Road,s~~te ioo
        ~     ,Y
                   ......                    wrww.oc              wen.com                                        West Palm Beach, FL 33409
        O G W E N                                 Helping Homeowners!s What We De!~                                 Top Free:800.746.2936
     °w..~
                   ,I       ~

                                     Submitting the mortgage assistance application
               What We                                                                is completely volurrtary .However, providing
                                     completed application will allow us to determine                                                  a
                                                                                      eligibility for all available assistance programs.


   if the payments) above were already mailed,
                                               please accept our thanks. We are providing the enclo
   regarding mortgage assistance programs and home                                                   sed information as required
                                                   ownership counseling. This letter does not affec
   assistance, evaluations, or offers.                                                              t any pending applications for

   Our Customer Care Center may be contacted toll
                                                    -free at 800.746.2936, Monday through Frida
   to 5 pm ET; or visit our website anytime at                                                  y 8 am to 9 pm and Saturday 8 am
                                               www.ocwencustomers.com.
   Possible Options:
       •         Refinance the morteaee: Choose to apply for
                                                             a new mortgage and pay off your existing accou
                favorable terms that would make your curre                                                  nt, if you can obtain
                                                           nt payment more affordable.
       •         Modifv he mort~ase terms with us: We may be
                                                                able to modify the account,subject to progr requi
       •                                                                                                    am        rements.
                Forbearance or Reuavment Plan: Payment forbe
                                                               arance temporarily gives you more time to pay
                forbearance may provide for temporary reduc                                                   your monthly payments. A
                                                             tion or suspension of payments, or the abilit to
                payments without contributing toward past                                                 y   make   regular monthly
                                                            due amounts for a period of time. If there has been
               income or increase in expenses but higher payments                                                 a temporary lou of
                                                                      are now affordable, if permitted bylaw, we maybe able
               a repayment plan.                                                                                               to develop
      •        Sale of the Prouertv: When continuing to pay the
                                                                 mortgage is no longer feasible, the best option may be
               affordable housing. As an alternative to foreclosur                                                       to find more
                                                                   e, it may be possible to sell the home and use the proce
               the current mortgage account.                                                                                eds to pay off
      •        S o      :If the value of the home has declined and the
                                                                            property cannot be sold for an amount sufficient
               current mortgage account in full, it may be possi                                                               to pay the
                                                                 ble to sell it and satisfy the mortgage account for
               payoff.                                                                                               less than the full
      •        Deed in Lieu of Foreclosure: if the property has
                                                                    not sold despite being on the market for 90 days,
               voluntarily transfer title to the property to satisf                                                   it may be possible to
                                                                    y the mortgage account and avoid foreclosure.
 Counseling:
 The account is eligible to receive homeownership couns
                                                        eling from aHUD-approved nonprofit counseling agenc
 such counseling; however,for help exploring available                                                         y. We do not offer
                                                       options, the federal government provides contact infor
 counselors who can be accessed by contacting the Cons                                                        mation for housing
                                                        umer Financial Protection Bureau at
 www.consumerfinance.gov/mortgagehelp/, the Depa
                                                     rtment of Housing and Urban Development at
 www hud.gov/of  fices/hsg/sfh/hcc/hcs.cfm, or by calling 800.569.42
                                                                       87. The toll-free TDD number for the NUD Couns
 800.877.8339. If you are eligible for disaster                                                                        eling Agency is
                                                insurance or rehabilitation insurance, the completion
 course is required for insurance.                                                                    of a home owne rshi p counseling
 Sincerely,
 Coan Servicing




 wvMLS # 1852
 This communication is from a debt collector attem                                                                            OPTCRM
                                                     pting to collect a debt; any information obtained
 However, if the debt is in active bankruptcy or has                                                   will be used for that purpose
                                                     been discharged through bankruptcy, this communicat
 i nformational purposes only with regard to our                                                            ion is provided purely fo
                                                  secured lien on the above referenced property. It is
:ollect a debt from you personalty.                                                                    not intended as an attempt to
                                                                                                                   .I'
                                                               Page 2 of 4
                                                                                                                 ~f
      ac~~:u KDIN5:19-cv-00636-JGB-SP
            Case  G REQUE                 Document 67-7 Filed 08/20/19 Page 49 of 50 Page ID
      Premiam Title of Cali 5TED BY:              #:1623
                           fornia
                                                       Electronically Recorded in OP
     WHEN RECURRED                                                                   ficiaf Records, County of
                                                                                                               San Bemeniino '~~~1201s
                          MAIL TO:
     Western P~gres~ive
     Narthpark Town Ce LC
                          ,L                                                          BOB ourroN                                ~~ ~"
                         nter                                             ASSESSOR - REC~JRDER
     1000 Abernathy Rd                                                                                     •CLERK
                         NE; Bldg 400,Suite 20                            432 Premium Tide of CA
     Atlanta,GA 3Q328                          Q                                                               , Inc.
                                                                         ooc~ 2018-0450273                                    Pagea 4
                                                                                                               Fe6s
       TS No.: 2018-02992                                                                                                           33.00
                         -CA►                                                                                  Texas
                                                                                                                                        .00
       APN Na.:OZU9-312-59                                                                                     CA SB'1Fae
                           -0-OOa                                                                             over:
                                                                                                                                    75.00

                                                                                                              paid
                                                                                                                                        .00
                                                                                                                                   ioe.o0
                     NOTICE OF DEFAU
                                     LT              AND ELECTION T
                                                                    O SELL UNDER
      PURSUANT TO C
                                                   DEED 4F TRUST
                    IVIL CODE 2923.3(a
      BELOW IS NOT A                   ), THE SUMMARY O
                     TTACHED TO THE                     F INFORMA►TIUN
                                        RECORDED COPY                  REFERRED TO
                       TO THE COPIES P                  OF THIS DOCUME
                                           RUVIDED TO THE              NT BUT ONLY
                                                          TRUSTOR.
                   NOTE: THERE IS A SU
                                           P,~h+1A~tY OF 7HE I~fFO
                                                                    RPv1ATI0N IM THfS DQ
                                                                                         GUMEP~iT ATTACHED
            NOTA: SE JUNTA
         TALA: hAAYROAD          UN RESUME~I DE LA
                                                      INFO ~1~C1~N DE ES
      LIFU Y' KEh~I THE4ON G BUOD NG iFv
                         flAY LA 6AN TRIN1PHORfv1~SY0N SA Rh
                                             BAY TQM LU`t7DO KUP~IENTONG TE
                                                                          17 'O
                                                                               D4~UMENTO
                                                                                NA NAKALAKIP
                                                           C VE THOPIG TIN TR4N
                                                                                  G TA1 LIEU NAY'
                                     IMPORTANT NOTIC
 IF YOUR PROPE                                                E
                        R
 YOUR PAYMENTS TY IS IN FORECLOSURE BECAU
 may have the lega        IT MAY BE SOLD                           SE YUU ARE BEH
 payments plus perml rig ht to                  W
                               bring your account  IT
                                                  in
                                                      H O U T  A N Y COUNT ACTION,IN  an
                                                                                        D IN
 your acco           itted costs end expens          go od standing by payi
                                                                            ng all of
                                                                                        d yon
              unt, whi is normal            es          with the time perm                                yoar ps~st due
  No sale date maych                 ly five business daysin  pr
                                                                                  itted by law for rein
                                                                                                             statement of
                                                                 io r to the date aet for th
  recorded (which dabe      eet until approximatel
                        te of recordation ap          y 90   da ys  fro                      e sa le  of  yo  nr prop
  This amoant is $9,5                         pears on t5is notice)m the date this notice of default mayerty.
                                                                        .                                                6e
  While your proper 18.88 as of 12128!2018, and will incr
                       ty is in foreclosure,
  taxes) required by yo                        you still must payeaotse      until your account
 the loan, pay taxes      ur  no te an d deed of twat or m                he r obligations {such be  as
                                                                                                        comes cumn~
                                                              or  tg age. If you fail to mak             insurance and
 required ~n the noteon the property, provide insurance on                                    e fu  ta re  paymeats on
 do sa in order to r~ end deed of trust or mortgage, the                the property, or pay
                                                                                                ot he  r  ob  ligations as
 may require as a      in atate your account in                    be  net3ciary or mortgag
                     co nd                          go ad st an di ng ,                      ee m   ay   in si st that yon
 all senior liens, prop ition of reinstatement that you pr In addit~ton, the ben~ciary or mor
                       erty taxes, and hazard                      ovide reliable written                           tg ee
                                                  insurance premiums.                       evidence that you ag      paid




.rsion 1.1 CA NOD d
                   i18

                                                                                                          Page 1of 3

                                                                                         ~~~j ~..~
                                                      9307110011700
                                                                    9817 670?1
                                                                              ~ - ~-2--~ ~.                                                          !.
                                                                       ~ ~~ ~                                          ~ ~ ~ 1~
                                                                                                        ~~ ~ ~ ~ o ~ -

                      Bernardino
         Coe~My o#San E DISTRICT ATT06tNIE1(
''~~'~
'        ~.1FFICE OF TH Street
         303 West Third , CA 92415-0502
~        San Bernardino
    ~,
         ~~~
                                                                                                                                                                                            #:1624




                                                                                                                                      d~rt;~~~~~~~
                                                                                               ~t                ~r~~~l~~r~ff~~ti~r
                                                             'l'~"~~      ssi ~~l~ d ~#i ~i~~~~ ~~~rrs~~r~~'~~~~
                                      '~~.~t~---~.~t~A'13 '~




         ~
         ~
                                                                                                                                                          Case 5:19-cv-00636-JGB-SP Document 67-7 Filed 08/20/19 Page 50 of 50 Page ID
